

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Exhibit 10.1
 

 
 
ASSET PURCHASE AGREEMENT
 
BY AND AMONG
 
IMPERIAL GROUP, L.P.
 
ACCURIDE CORPORATION
 
AND
 
IMPERIAL GROUP MANUFACTURING, INC.
 
AUGUST 1, 2013
 


 

 
- 1 -

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
Page



ARTICLE 1 - DEFINITIONS AND USAGE
3
1.1
Definitions
3
1.2
Terms Defined Elsewhere in this Agreement
12
1.3
Interpretation
12
ARTICLE 2 - SALE AND PURCHASE OF ASSETS
14
2.1
Sale and Purchase of Assets
14
2.2
Excluded Assets
15
2.3
Liabilities
16
2.4
Purchase Price
18
2.5
Payment of Purchase Price
18
2.6
Determination of Adjustment Amounts
19
2.7
Closing
20
2.8
Closing Deliveries
21
2.9
Allocation of Base Price
23
2.10
Contingent Price Payments
23
ARTICLE 3 - CONVEYANCE OF OWNED REAL PROPERTIES
26
3.1
Real Property Escrow
26
3.2
Real Property Escrow Opening and Closing Dates
27
3.3
Seller’s Real Property Transfer Documents
27
3.4
Buyer’s Real Property Transfer Documents
27
3.5
Recording of Title
28
3.6
Title Policies
28
3.7
Closing Costs and Recording Fees
28
3.8
Apportionments for Real Properties
29
3.9
Form 1099-B
30
ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF SELLER
30
4.1
Organization and Qualification of Seller and Parent
30
4.2
Authority of Seller and Parent
31
4.3
No Conflicts
31
4.4
Notices and Consents
32
4.5
Financial Matters
32
4.6
Title to and Condition of Assets
32
4.7
Insurance
33
4.8
Taxes
33
4.9
Conduct of Business
34
4.10
Material Contracts
36
4.11
Permits; Compliance with Law
38
4.12
Employee Benefits
39
4.13
Seller Employees
41
4.14
Proceedings
42
4.15
Governmental Orders
42
4.16
Environmental Matters
42
4.17
Real Properties
43
4.18
Intellectual Property
45
4.19
Related Party Transactions
47
4.20
Sufficiency of Assets
47
4.21
Customers and Suppliers
47
4.22
Inventory
47
4.23
Accounts Receivable
48
4.24
Product Warranties; Recalls
48
4.25
Brokers and Finders
48
4.26
No Fraudulent Conveyance
49
ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF BUYER
49
5.1
Incorporation and Qualification of Buyer
49
5.2
Authority of Buyer
49
5.3
No Conflicts
50
5.4
Notices and Consents
50
5.5
Brokers
50
5.6
Proceedings
50
5.7
Environmental and Engineering Reports
50
5.8
Limitation on Seller Representations and Warranties
51
ARTICLE 6 - COVENANTS AND AGREEMENTS OF THE PARTIES
51
6.1
Public Announcements
51
6.2
Post-Closing Inspection of Records; Cooperation
52
6.3
Confidential Information
53
6.4
Non-Competition; Non-Solicitation Covenants of Seller and Parent
54
6.5
Injunctive Relief; Adjustment of Restrictions to Comply With Law
56
6.6
Employees
56
6.7
Transfer Taxes and Apportionments
58
6.8
Liability for Taxes
59
6.9
Receipt and Handling of Funds Following Closing
60
6.10
Bulk Sales Laws
60
6.11
Parent Guaranty
60
6.12
Warranty Claims
61
6.13
Further Assurances; Non-Assignable Assets
62
6.14
Cooperation on Tax Matters
62
6.15
Covenants Regarding Plating Line
63
ARTICLE 7 - INDEMNIFICATION
64
7.1
General
64
7.2
Seller’s Indemnification Obligations
64
7.3
Buyer’s Indemnification Obligations
65
7.4
Limitation on Indemnification Obligations
66
7.5
Losses Net of Tax Benefit
68
7.6
Losses Net of Insurance
68
7.7
Cooperation
69
7.8
Third Party Claims
69
7.9
Other Indemnification Matters
70
7.10
Indemnification Exclusive Remedy
71
ARTICLE 8 - MISCELLANEOUS
71
8.1
Notices
71
8.2
Transaction Expenses
73
8.3
Entire Agreement
73
8.4
Non-Waiver
73
8.5
Counterparts and Electronic Signatures
73
8.6
Severability
74
8.7
Binding Effect; Benefit
74
8.8
Assignability
74
8.9
Applicable Law
74
8.10
Waiver of Trial by Jury
74
8.11
Consent to Jurisdiction
74
8.12
Amendments
75
8.13
Dates and Times
75
8.14
Joint Preparation
75





 
- 2 -

--------------------------------------------------------------------------------

 



ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, dated as of August 1, 2013, is made by and among
Imperial Group, L.P., a Delaware limited partnership (“Seller”), Accuride
Corporation, a Delaware corporation (“Parent”), and Imperial Group
Manufacturing, Inc., a Delaware corporation (“Buyer”).  Seller, Parent and Buyer
are sometimes each referred to herein individually as a “Party” and collectively
as the “Parties.”
 
RECITALS
 
A.           Seller, an indirect wholly owned subsidiary of Parent, owns and
operates the Business (as defined below) at its locations in Decatur, Texas,
Denton, Texas, Chehalis, Washington, Dublin, Virginia and Portland, Tennessee.
 
B.           Seller wishes to sell, and Buyer wishes to purchase, the Business
and substantially all of Seller’s assets for the consideration and upon the
terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:
 
ARTICLE 1                      
 
DEFINITIONS AND USAGE
 
1.1   Definitions.  For purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, capitalized
terms used in this Agreement have the following meanings:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person, with the
terms “control” and “controlled” meaning for purposes of this definition, the
possession, directly or indirectly, of more than fifty percent (50%) of the
outstanding voting power of such Person or the power to direct the management
and policies of a Person, directly or indirectly, whether through the ownership
of voting securities or partnership or other ownership interests, or by Contract
or otherwise.  For the avoidance of doubt, when applied to a corporation, the
term “Affiliate” does not include any individual, non-employee director of such
corporation (including any employer or Affiliate of such director) unless such
individual is the sole director of such corporation.
 
“Agreement” means this Asset Purchase Agreement and includes the Disclosure
Schedule and all other Schedules and Exhibits attached hereto and all amendments
hereof.
 
“Appropriately Posted” means, with respect to any document, information or other
data of Seller, that such document, information or data was posted to the Data
Room no less than seven (7) days prior to the Closing Date in such a manner that
a reasonable Person seeking such document, information or data would find it.
 

 
- 3 -

--------------------------------------------------------------------------------

 





 
“Base Price” means (i) $30,000,000, plus (ii) the amount of any net Closing
Apportionment in Seller’s favor, as contemplated by Section 3.8, minus (iii) the
amount, if any, by which the Net Working Capital Amount as reflected on the
Final Closing Balance Sheet is less than the Net Working Capital Target, and
minus (iv) the amount of any net Closing Apportionment in Buyer’s favor, as
contemplated by Section 3.8.
 
“Business” means the Business of Seller operated as of immediately prior to the
Effective Time, including the business of metal stamping and fabrication.
 
“Business Competitor” means any Person that now or hereafter engages in any
business that is competitive with the Business.
 
“Business Confidential Information” means information owned by Seller, Parent or
any Affiliate thereof related to the Business, which is acquired by Buyer
pursuant to this Agreement, whether or not patentable, copyrightable or
trademarkable, not previously disclosed to a Third Party on a non-confidential
basis and not otherwise generally available to the public, including the
following: (i) information regarding the Purchased Assets, the Assumed
Liabilities or the operations or financial condition of the Business;
(ii) information regarding pricing, sales, sales methods, marketing, capital
expenditures, costs, joint ventures, business alliances, or purchasing;
(iii) information regarding Hired Employees, including their identities,
responsibilities, competence and compensation; (iv) customer lists or other
information regarding current or prospective customers, including information
regarding their identities, contact persons and purchasing patterns;
(v) information regarding current or prospective vendors, suppliers,
distributors, sales representatives, distributors, licensees or other business
partners, product specifications, manufacturing procedures, methods, equipment,
compositions and technology; (vi) forecasts, projections, budgets, business
plans, customer usages and requirements; (vii) planned or pending acquisitions,
divestitures or other business combinations; and (viii) Purchased Intellectual
Property, trade secrets and proprietary information.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Chicago, Illinois are authorized or required by Law
to be closed for business.
 
“Business EBITDA” means, for any applicable fiscal year, the earnings before
interest, income Taxes, depreciation and amortization of Buyer with respect to
the Business, determined in accordance with GAAP; provided, however, that
(i) such determination shall not take into account any intercompany charges,
other than charges for products sold or services provided in the ordinary course
of the Business between Buyer and any Affiliate thereof (such excluded
intercompany charges to include any management or other similar fees or costs
charged to Buyer by Wynnchurch or any Affiliate thereof), and (ii) Business
EBITDA shall not (A) include any earnings generated by Buyer’s acquisition of
other businesses, companies or assets (other than through organic sales growth),
whether through the purchase of assets or stock, merger or any other form of
transaction, or any other extraordinary gains or charges, or (B) take into
account any costs incurred by or otherwise allocated to Buyer or any Affiliate
thereof in connection with the consummation of Buyer’s acquisition of any such
other businesses, companies or assets.  Notwithstanding anything to the contrary
herein, Business EBITDA shall include Buyer’s pro rata share of arm’s-length,
market rate expenses for shared costs and employees used by the Business and
other business, companies or assets acquired by Buyer, Wynnchurch or any of
their respective Affiliates.
 

 
- 4 -

--------------------------------------------------------------------------------

 





 
“Change of Control” means (i) any sale, merger, consolidation, tender offer or
similar acquisition of shares or other transaction or series of related
transactions as a result of which at least a majority of the voting power of a
Person is not held, directly or indirectly, by the Persons who held such
Person’s securities with voting power before such transactions, or (ii) a sale
or other disposition of all or a substantial part of a Person’s assets, whether
in one transaction or a series of related transactions; provided, however, that
a merger, consolidation or acquisition of shares involving a Person as part of a
capital reorganization in which the direct or indirect holders of more than
fifty percent (50%) of the voting securities of a Person outstanding immediately
prior to such transaction continue to hold, directly or indirectly, more than
fifty percent (50%) of the total voting power represented by the voting
securities of such Person, or such surviving entity, outstanding immediately
after such transaction shall not constitute a “Change of Control.”
 
“Claims” means and includes (i) all Liabilities; (ii) all claims, losses,
damages, judgments, awards, penalties, settlements, assessments, levies, fines
and damages; (iii) all demands, claims, suits, actions, causes of action,
proceedings and assessments, whether or not ultimately determined to be valid;
and (iv) all costs and expenses (including prejudgment interest in any litigated
or arbitrated matter and other interest, court costs and fees and expenses of
attorneys, consultants and expert witnesses) of investigating, defending or
asserting any of the foregoing or of enforcing this Agreement.
 
“Code” means the Internal Revenue Code of 1986.
 
“Contract” means any contract, sale order, purchase order, lease, deed,
mortgage, license, instrument, note, indenture, or other legally binding
agreement, whether written or oral.
 
“Data Room” means the electronic documentation site titled “Project
Stormtrooper” and established by Intralinks at https://services.intralinks.com
on behalf of Seller.
 
“Decatur Plant” means Seller’s plant located at 2188 East Highway 380, Decatur,
Texas.
 
“Disclosure Schedule” means the Disclosure Schedule delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement, which forms part
of this Agreement.  The Disclosure Schedule includes references to the
particular Section of the Agreement that relates to each disclosure.  Any
disclosure which may be applicable to another Section of this Agreement will be
deemed to be made with respect to such other Section only if reasonably apparent
from the face of such disclosure, regardless of whether or not a specific cross
reference is made thereto; provided, however, that no disclosure will be deemed
adequate to disclose an exception to a representation or warranty unless the
disclosure identifies the exception with reasonable particularity and describes
the relevant facts in reasonable detail.
 
“Effective Time” means 11:59 p.m. (Central Standard Time) on the day immediately
preceding the Closing Date.
 
“Encumbrance” means, subject to Section 4.18(b), any mortgage, pledge, lien
(statutory or otherwise), charge, hypothecation, security interest, encumbrance,
assessment, charge, adverse right, interest, claim, license, covenant, title
defect, option, right of first refusal or other restriction or limitation of any
nature whatsoever, including any voting trust or agreement or proxies.
 

 
- 5 -

--------------------------------------------------------------------------------

 





 
“Environmental Claim” means any Claim, Proceeding or written notice (i) by any
Governmental Authority of violation of Law arising out of, based on or resulting
from the Release of any Hazardous Material into the environment in contravention
of any Environmental Law or Environmental Permit, or (ii) by any Person seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the Release of any Hazardous Material into the
environment.
 
“Environmental Law” means any Law or Governmental Order (i) relating to
pollution (or the clean-up thereof) or the protection, replacement or
restoration of or injury to natural resources, endangered or threatened species,
human health or safety, occupational safety and health or sanitation, or the
environment (including ambient air, soil, surface water or groundwater,
wetlands, land surface or subsurface strata); or (ii) concerning the Release or
threatened Release, or presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, monitoring, use, reuse,
treatment, generation, discharge, transportation, processing, labelling, sale,
distribution, handling, production, disposal, leaching, migration, emission, or
remediation of any Hazardous Material, together with any Law, Environmental
Permit or Governmental Order issued, entered, promulgated or approved
thereunder.
 
“Environmental Permit” means any Permit or Governmental Order required by any
applicable Environmental Law for the current conduct of the Business and/or the
occupancy or use of any of the Real Properties.
 
“Equipment” means all vehicles, machinery, equipment, tools, furniture, office
equipment, computer hardware (including peripherals), appliances, spare parts,
supplies, materials and other items of tangible personal property (other than
Inventory) of every kind owned by Seller and used in connection with the
Business, wherever located and whether or not carried on the books of Seller.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, with respect to any entity (i) a member of any
“controlled group” (as defined in Code §414(b)) of which that entity is also a
member, (ii) a trade or business, whether or not incorporated, under common
control (within the meaning of section Code §414(c)) with that entity, (iii) a
member of any affiliated service group (within the meaning of Code §414(m)) of
which that entity is also a member, or (iv) each entity that is treated as a
single employer with the entity for purposes of Section 4001(a)(14) or 4001(b)
of ERISA.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time and, to the extent in accordance with GAAP, applied on a
consistent basis.
 
“Governmental Authority” means any federal, state, municipal, county, local,
foreign supranational or other government, or political subdivision thereof, or
any agency, department, commission, board, bureau or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 

 
- 6 -

--------------------------------------------------------------------------------

 





 
“Governmental Order” means any award, decision, order, ruling, writ, judgment,
injunction, plan, decree, stipulation or determination issued, made or given by
any Governmental Authority, as amended or modified prior to the date hereof.
 
“Hazardous Material” means: (i) any chemical, material, substance or waste which
is defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous substance,” “restricted hazardous waste,” “contaminant,”
“pollutant,” “toxic waste,” “toxic pollutant” or “toxic substance” under any
provision of Environmental Law or any similar denomination intended to classify
substances by reason of toxicity, carcinogenicity, ignitability, corrosivity or
reactivity under any Environmental Law; (ii) to the extent subject to regulation
under any Environmental Law, any asbestos or asbestos containing material,
tremolite, anthophylite or actinolite; (iii) any solvents, degreasers, heavy
metals, refrigerants, nitrates, urea formaldehyde, polychlorinated byphenyls,
dioxins, petroleum and petroleum products and derivatives; and (iv) any other
product, byproduct, compound, substance, chemical, material or waste whose
presence, characteristics, nature, quantity, intensity, existence, use,
manufacture, possession, handling, disposal, transportation, Release, or effect,
either by itself or in combination with other materials is injurious, dangerous,
toxic, hazardous to human health, safety or welfare or any other portion of the
environment or the exposure to which is now prohibited, limited or regulated by
or under any Environmental Law.
 
“Indemnified Party” means any Seller Indemnified Party or any Buyer Indemnified
Party.
 
“Indemnifying Party” means Seller or Buyer (and, with respect to any application
of Section 6.11, Parent), to the extent any such Party is required to indemnify
an Indemnified Party pursuant to Section 7.2 or 7.3.
 
“Intellectual Property” means all of the following rights, interests and
protections, however arising, pursuant to the Laws of any jurisdiction
throughout the world: (i) trademarks, service marks, trade names, brand names,
logos, trade dress and other proprietary indicia of goods and services, whether
registered, unregistered or arising by Law and the goodwill associated
therewith, and all registrations and applications for registration of such
trademarks, including intent-to-use applications, and all issuances, extensions
and renewals of such registrations and applications; (ii) all Internet domain
names and websites; (iii) original works of authorship in any medium of
expression, whether or not published, all copyrights (whether registered,
unregistered or arising by Law) and copyrightable subject matter (including all
rights associated therewith), all registrations and applications for
registration of such copyrights, and all issuances, extensions and renewals of
such registrations and applications, all mask works and mask works registrations
and all programs and software, including all source code and object code and the
copyrights associated therewith; (iv) confidential information, formulas,
designs, devices, technology, know-how, discoveries, research and development,
inventions, methods, processes, improvements, compositions and other trade
secrets, whether or not patentable; (v) patentable subject matter, patented and
patentable designs and inventions, all design, plant and utility patents,
letters patent, utility models, pending patent applications pending in this
country or any foreign country and Patent Cooperation Treaty and provisional
applications and all issuances, divisions, continuations, continuations-in-part,
reissues, extensions, re-examinations and renewals of such patents and
applications and all proprietary rights associates therewith, all shop rights
and royalty rights; and all registrations of any of the foregoing, all
applications therefor, all goodwill associated with any of the foregoing and all
claims for infringement or breach thereof.
 

 
- 7 -

--------------------------------------------------------------------------------

 





 
“Intellectual Property Registrations” means all items of Intellectual Property
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including trademarks, Internet domain names, copyrights and
patents, and pending applications for any of the foregoing.
 
“Inventory” means all inventory of Seller at all locations (including in
transit), including raw and packing materials, work-in-progress, finished goods,
supplies, parts (including spare parts, service parts or repair parts) and
similar items related thereto, used or held for use by Seller (including all
such items that are in transit while owned by Seller, whether to or from Seller
or a Third Party at Seller’s direction) and including any such items held by
Third Parties pursuant to a bailment arrangement or otherwise.  For added
certainty, Inventory does not include any raw or packing materials,
work-in-progress, finished goods, patterns, tooling, supplies or parts owned by
any Third Party that are in the possession of, or in transit to or from, Seller
in connection with work being performed by Seller pursuant to any Contract or
arrangement between Seller, on the one side, and any such Third Party on the
other side.
 
“Knowledge” means, when used to qualify a representation, warranty or other
statement of Seller in this Agreement, (i) the knowledge that any of Greg Kern,
Todd Pollack, Rajneesh Banga, Joe Brodzinski, Chad Monroe, all plant managers of
Seller as of immediately prior to the Closing, and Stephen Martin, Parent’s
Senior Vice President and General Counsel, actually has with respect to the
particular fact or matter that is the subject of such representation, warranty
or other statement, assuming or after reasonable inquiry into such fact or
matter, and (ii) the actual knowledge, without a duty to inquire, of Rick Dauch
and Greg Risch.
 
“Law” means any treaty, statute, code, law (including common law), bylaw, order,
legislation, ordinance, rule or regulation of any Governmental Authority.
 
“Liability” means with respect to any Person, any liability, debt or obligation
of such Person of any kind, character or description, whether absolute or
contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, matured or unmatured, joint or several, due
or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is, or is required to be, accrued on the
financial statements (if any) of such Person.
 
“Material Adverse Effect” means any event, circumstance, occurrence,
development, fact or state of facts, condition, change or effect that,
individually or in the aggregate, (a) has, or would reasonably be expected to
have, a material adverse effect on the assets, liabilities, operations,
business, financial condition, results of operations or condition of Seller or
the Business, (b) materially decreases, or would reasonably be expected to
materially decrease, the aggregate value of the Business, or (c) prevents,
materially delays or materially impedes, or would be reasonably expected to
prevent, materially delay or materially impede, Seller from consummating the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not include any event, occurrence, fact, condition or change
relating to, resulting from or arising out of (i) regional, national or foreign
political conditions, (ii) general economic or financial conditions, or
developments or conditions in credit, financial or securities markets, including
caused by acts of terrorism or war (whether or not declared), or (iii) any
action taken by Buyer or any of its Affiliates or Representatives in connection
with the Parties’ entry into this Agreement; except, with respect to clauses (i)
and (ii), to the extent that any such event, occurrence, fact, condition or
change has a disproportionate effect on the condition, business or operations of
Seller or the Business, taken as a whole, relative to other businesses in the
industry in which Seller operates.
 

 
- 8 -

--------------------------------------------------------------------------------

 





 
“Net Working Capital Amount” means, as of the Effective Time, the amount in U.S.
dollars equal to the aggregate current assets included in the Purchased Assets,
minus the aggregate current liabilities included in the Assumed Liabilities,
each as determined in accordance with GAAP; provided, however, that for purposes
of this definition (i) current assets shall exclude accounts or other amounts
receivable from Affiliates of Seller, current and non-current Tax assets, and
capitalized variances in inventory and (ii) current liabilities shall exclude
accounts payable to Affiliates of Seller, any debt of Seller, current and
non-current Tax Liabilities and any reserve for Warranty Claims or other
Liabilities that constitute Retained Liabilities.
 
“Net Working Capital Deficiency” means the amount, if any, by which the Net
Working Capital Amount as determined based on the Final Closing Balance Sheet is
less than the Net Working Capital Amount as determined based on the Estimated
Closing Balance Sheet.
 
“Net Working Capital Target” means $10,500,000.
 
“Permit” means any consent, approval, license, registration, certification,
listing, permit, franchise or similar authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to any Law.
 
“Permitted Encumbrances” means (a) to the extent appropriate reserves have been
established or applicable amounts payable accrued in the Final Closing Balance
Sheet, (i) statutory liens for Taxes not yet due, (ii) statutory liens of
carriers, warehousemen, mechanics, materialmen or other Persons arising in the
ordinary course of business for sums which are not delinquent and which are not,
individually or in the aggregate, material, (iii) Encumbrances incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government Contracts, performance and return of money bonds
and similar obligations, and (iv) vendors’ Encumbrances on Inventory arising in
the ordinary course of business, and (b) regarding the Real Properties, (i)
zoning, entitlement, building and other land use regulations imposed by
Governmental Authorities having jurisdiction over any of the Real Properties
which are not violated by the current use and operation thereof, and (ii)
covenants, conditions, restrictions, easements, and other similar matters of
public record affecting title to any of the Real Properties which do not
materially impair the occupancy or use of thereof for the purposes for which any
of the Real Properties is currently used in connection with the Business, and
(c) Encumbrances resulting from any action taken or agreement entered into by
Buyer or any of its Affiliates in connection with or following the Closing.
 
“Person” means an individual, partnership (general, limited or limited
liability), corporation, limited liability company, joint stock company, trust,
estate, unincorporated association, joint venture, other entity or Governmental
Authority.
 
“Post-Closing Tax Period” means any taxable period that begins on the Closing
Date.
 
“Pre-Closing Tax Period” means any taxable period that ends on or before the day
immediately preceding Closing Date.
 

 
- 9 -

--------------------------------------------------------------------------------

 





 
“Proceeding” means any action, arbitration, audit, hearing, formal inquiry,
investigation, litigation or lawsuit, whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, and whether public or
private, commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration of a Hazardous Material into the environment or into or out of any
property.
 
“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, accountant, financial advisor,
legal counsel or other authorized representative of that Person.
 
“Seller Confidential Information” means information, other than the Business
Confidential Information, owned by Seller, Parent or any Affiliate thereof, that
has not been previously disclosed to a Third Party on a non-confidential basis
and not otherwise generally available to the public, including the following:
(i) information regarding operations, assets, liabilities or financial
condition; (ii) information regarding pricing, sales, sales methods, marketing,
capital expenditures, costs, joint ventures, business alliances, or purchasing;
(iii) information regarding employees, including their identities,
responsibilities, competence and compensation; (iv) customer lists or other
information regarding current or prospective customers, including information
regarding their identities, contact persons and purchasing patterns;
(v) information regarding current or prospective vendors, suppliers,
distributors, sales representatives, distributors, licensees or other business
partners, product specifications, manufacturing procedures, methods, equipment,
compositions, technology; (vi) forecasts, projections, budgets, business plans,
customer usages and requirements; (vii) planned or pending acquisitions,
divestitures or other business combinations; and (viii) Intellectual Property,
trade secrets and proprietary information.
 
“Tax” or “Taxes” means any and all income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental, windfall profit, customs, vehicle, airplane, boat, vessel or
other title or registration, capital stock, franchise, employees’ income
withholding, foreign or domestic withholding, social security, unemployment,
disability, real property (including annual ad valorem and special assessments),
personal property, sales, use, transfer, value added, alternative, add-on
minimum and other tax, payment for unclaimed property or escheatment, fee,
assessment, levy, secondary liability, tariff, charge or duty of any kind
whatsoever and any surcharge, interest, penalty, addition to tax or additional
amount with respect thereto thereon imposed, assessed or collected by or under
the authority of any Governmental Authority or payable under applicable Laws or
under any tax-sharing agreement or any other Contract.
 
“Tax Return” means any return (including any information return), report,
statement, information statement, schedule, notice, form, declaration, claim for
refund, election, designation or any other document or information filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment, collection or
payment of any Tax or in connection with the administration, implementation or
enforcement of or compliance with any applicable Law relating to any Tax,
including supporting schedules, records and statements required to be filed with
respect to Taxes.
 

 
- 10 -

--------------------------------------------------------------------------------

 





 
“Taxing Authority” means the Internal Revenue Service (“IRS”) or any other
Governmental Authority responsible for the collection or administration of any
Tax.
 
“Third Party” means any Person other than a Party or any Affiliate or
Representative of a Party.
 
“Third Party Claim” means any demand, claim or Proceeding brought by any Third
Party against any Party or any other Indemnified Party, whether or not
ultimately determined to be valid.
 
“Transaction Documents” means, collectively, this Agreement, the Bill of Sale
and Assignment, the IP Assignments, the Lease Assignments, the Tennessee II
Property Lease, the Transition Services Agreement, the Deeds and the other
agreements, instruments and documents required to be executed and delivered at
the Closing by any Party.
 
“Treasury Regulations” means the temporary and final regulations promulgated
under the Code.
 
“Wynnchurch” means Wynnchurch Capital Partners III, L.P.
 

 
- 11 -

--------------------------------------------------------------------------------

 





 
1.2   Terms Defined Elsewhere in this Agreement.  For purposes of this
Agreement, the following terms have meanings set forth in the following Sections
so indicated:
 
Term
Section
Apportioned Obligations
6.7(b)
Assigned Contracts
2.1(e)
Assumed Liabilities
2.3(a)
Balance Sheet
2.6(a)
Balance Sheet Objection
2.6(d)
Benefit Plan
4.12(b)
Bill of Sale and Assignment
2.8(a)(v)
Buyer
Opening Paragraph of this Agreement
Buyer Indemnified Parties
7.2
Buyer Health Plans
6.6(f)
CERCLA
4.16(e)
Claims Threshold Amount
7.4(b)
Closing
2.7
Closing Apportionments
3.8
Closing Date
2.7
Closing Statements
3.3(a)
COBRA
4.12(d)
Collective Bargaining Agreements
4.10(a)(ii)
Contingent Price
2.10
Contingent Price Notice
2.10(a)
Contingent Price Resolution Period
2.10(c)
Contingent Price Review Period
2.10(b)
Contingent Price Year
2.10
Cover Letter
4.10(a)(xi)
Deeds
3.3(b)
EBITDA Target
2.10
Estimated Closing Balance Sheet
2.6(b)
Excluded Assets
2.2
Final Closing Balance Sheet
2.6(f)
Financial Statements
4.5(a)
General Partner
4.1
Hired Employee
6.6(a)
IGMH
2.10(g)
Indemnification Cap
7.4(c)
Independent Accountant
2.6(e)
Intellectual Property Licenses
4.18(c)
Interim Financial Statements
4.5(a)
IP Assignments
2.8(a)(vi)
IRS
In definition of Taxing Authority
Lease Assignments
2.8(a)(xii)
Leased Real Properties
2.1(f)
Limited Partner
4.1
Material Contract
4.10(a)
Multiemployer Plan
4.12(a)
Other Benefit Plan
4.12(a)
Outstanding Contingent Price Objections
2.10(d)
Owned Real Properties
2.1(g)
Parent
Opening Paragraph of this Agreement
Parent Bill of Sale
2.8(a)(v)
Parties and Party
Opening Paragraph of this Agreement
Pension Plan
4.12(a)
Personal Property Transfer Taxes
6.7(a)
Plating Line
6.15
Preliminary Closing Balance Sheet
2.6(c)
Purchased Assets
2.1
Purchased Intellectual Property
2.1(i)
Purchase Price
2.4
Real Properties
2.1(g)
Real Property Leases
2.1(f)
Real Property Escrow
3.1
Recent Balance Sheet
4.5(a)
Required Plating Line Work
6.15(b)
Restricted Period
6.3(a)
Retained Liabilities
2.3(b)
Seller
Opening Paragraph of this Agreement
Seller Indemnified Parties
7.3
Seller Insurance Policies
4.7
Statement of Contingent Price Objections
2.10(c)
Tax Benefit
7.5
Tennessee I Facility
2.2(c)
Tennessee I Lease
2.2(c)
Tennessee II Property
2.2(d)
Tennessee II Property Lease
2.8(a)(ix)
Title Company
3.1
Title Policies
3.6
TTI
4.1
Transition Services Agreement
2.8(a)(xiii)
Warranty Claims
6.12(a)
Warranty Costs
6.12(a)
Welfare Plan
4.12(a)

 
1.3   Interpretation.  In this Agreement, unless otherwise provided herein or a
clear contrary intention appears:
 
(a)   the singular number includes the plural number and vice versa, and
reference to any gender includes the other gender and the neuter, as applicable;
 

 
- 12 -

--------------------------------------------------------------------------------

 





 
(b)   reference to any Person includes such Person’s heirs, executors, personal
representatives, successors and assigns (as applicable), to the extent that such
heirs, executors, personal representatives, successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular or
limited capacity excludes such Person in any other capacity or individually;
 
(c)   reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
 
(d)   reference to any Law means such Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect on the date hereof or
at such other time as referenced herein, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Law means that section or other provision of such Law in effect on the date
hereof or at such other time as referenced herein but no Party shall have any
Liability for losses or otherwise due to any change in a Law that occurs after
the Closing Date, unless expressly set forth herein;
 
(e)   “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof or any Exhibit or Schedule attached
hereto, including the Disclosure Schedule;
 
(f)   “including” (and with correlative meaning “include” and “includes”) means
including, without limiting the generality of any description preceding such
term, and shall be deemed to be followed by the words “without limitation”;
 
(g)   Article and Section headings are provided for convenience of reference
only and shall not affect the construction or interpretation of any provision
hereof;
 
(h)   any references to “Article,” “Section,” “Schedule” or “Exhibit” followed
by a number or letter or combination of the two refers to the corresponding
Article, Section, Schedule or Exhibit of or to this Agreement;
 
(i)   all accounting terms shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP; and
 
(j)   references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules, amendments or supplements
thereto.
 

 
- 13 -

--------------------------------------------------------------------------------

 





 
ARTICLE 2                      
 
SALE AND PURCHASE OF ASSETS
 
2.1   Sale and Purchase of Assets.  Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, but effective as of the Effective
Time, Seller shall sell, convey, assign, transfer and deliver to Buyer, and
Buyer shall purchase and acquire from Seller, free and clear of any Encumbrance,
other than Permitted Encumbrances, all legal and beneficial right, title and
interest in and to the property and assets of Seller, wherever located
(collectively, and together with any of the assets assigned to Buyer by Parent
pursuant to the Parent Bill of Sale, the “Purchased Assets”), including the
following:
 
(a)   all Equipment;
 
(b)   all Inventory;
 
(c)   all accounts receivable and all unbilled amounts as of the Effective Time
that would be payable by customers of Seller upon issuance of invoice therefor
with respect to products or services sold or provided to them by Seller before
the Effective Time, and all proceeds of the foregoing;
 
(d)   all credits, deposits, prepaid expenses, claims for refunds, rights to
offset and other similar financial assets;
 
(e)   Seller’s rights under all Contracts to which it is a party or by which it
is bound (collectively, the “Assigned Contracts”);
 
(f)   Seller’s rights under the real property leases listed on Schedule
2.1(f) (collectively, the “Real Property Leases”) with respect to the real
properties specified therein (collectively, the “Leased Real Properties”);
 
(g)   the real properties owned by Seller and listed on Schedule 3, together in
each case with Seller’s right, title and interest in and to all structures,
facilities, fixtures and improvements located thereon and all easements,
licenses, rights and appurtenances relating to the foregoing, to the extent
transferable with such real properties (collectively, the “Owned Real
Properties,” and together with the Leased Real Properties, the “Real
Properties”);
 
(h)   all Permits and all pending applications therefor or renewals thereof, in
each case to the extent transferable to Buyer by their terms or otherwise under
applicable Law;
 
(i)   the Intellectual Property Registrations, including the Intellectual
Property Registrations listed on Schedule 2.1(i) and all other Intellectual
Property owned by Seller (collectively, the “Purchased Intellectual Property”);
 

 
- 14 -

--------------------------------------------------------------------------------

 





 
(j)   the telephone (land line and mobile) numbers, facsimile numbers and e-mail
addresses listed on Schedule 2.1(j), and all other intangible rights and
property of Seller, including going concern value and goodwill;
 
(k)   all Claims of Seller against Third Parties, whether choate or inchoate,
known or unknown, contingent or non-contingent; and
 
(l)   originals or copies of all data and records (whether in print, electronic
or other format), including client and customer lists and records, referral
sources, research and development reports and records, production reports and
records, service and warranty records, equipment logs, operating guides and
manuals, financial and accounting records, creative materials, advertising
materials, promotional materials, studies, reports, correspondence and other
similar documents and records and, subject to applicable Laws, copies of all
personnel records, but excluding the limited partnership records of Seller
specified in Section 2.2(j).
 
2.2   Excluded Assets.  Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets of Seller
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Purchased Assets and shall remain
the property of Seller after the Closing:
 
(a)   except as provided in Section 2.1(d), all cash, cash equivalents and
short-term investments of Seller;
 
(b)   any prepaid insurance premiums, prepaid deductibles, reserves for
self-insurance arrangements or other similar amounts, or any credits related
thereto;
 
(c)   Seller’s rights under its former lease (as tenant) of the facility located
at 160 Kirby Drive, Portland, Tennessee (the “Tennessee I Facility”) pursuant to
that certain Amended and Restated Build to Suit Industrial Lease Agreement dated
March 17, 2000, as amended between Industrial Realty Partners, LLC and Seller
(the “Tennessee I Lease”);
 
(d)   Seller’s real property, improvements and trade fixtures located at 111
Industrial Drive, Portland, Tennessee (the “Tennessee II Property”), and the
Equipment located thereon that comprise the Plating Line;
 
(e)   any Intellectual Property Registration (including any underlying mark,
copyright, invention or other Intellectual Property) listed on Schedule 2.2(e);
 
(f)   any Benefit Plan of Seller;
 
(g)   Seller’s rights under this Agreement, any other Transaction Document to
which Seller is a Party or any ancillary document or agreement contemplated
hereby or thereby;
 

 
- 15 -

--------------------------------------------------------------------------------

 





 
(h)   Seller’s rights under any Contract listed on Schedule 2.2(h);
 
(i)   all insurance policies of Seller and the rights thereunder and proceeds
thereof;
 
(j)   the certificate of limited partnership, agreement of limited partnership,
minute books and other similar records of Seller;
 
(k)   any Claim of Seller against Third Parties, whether choate or inchoate,
known or unknown, contingent or non-contingent, to the extent applicable to any
Excluded Asset or any Retained Liability;
 
(l)   data and records applicable to any Excluded Asset, any Retained Liability
or any Seller employee who is not hired by Buyer in connection with the Closing;
and
 
(m)   the other specified property and assets listed on Schedule 2.2(m).
 
2.3   Liabilities.
 
(a)   Assumed Liabilities.  At the Closing, and effective as of the Effective
Time, Buyer shall assume and take exclusive responsibility for, and agree to
satisfy, pay, perform and discharge in accordance with their respective terms,
only the following Liabilities of Seller to the extent relating to the Purchased
Assets or the Business (the “Assumed Liabilities”):
 
(i)   trade or vendor accounts payable incurred in the ordinary course of
business and unpaid as of the Effective Time; and
 
(ii)   Seller’s ongoing payment and performance obligations under the Assigned
Contracts and the Real Property Leases, but only to the extent that such
obligations are not based on, or do not relate to, any breach by Seller arising,
occurring or existing before the Effective Time.
 
(b)   Retained Liabilities.  The Retained Liabilities shall remain the exclusive
responsibility of, and shall be retained, paid, performed and discharged
exclusively by, Seller in accordance with their respective
terms.  Notwithstanding anything to the contrary contained in Section 2.3 or
elsewhere in this Agreement, “Retained Liabilities” shall mean, collectively,
every Liability of Seller other than the Assumed Liabilities.  Without limiting
the generality of the foregoing, the Retained Liabilities shall include:
 
(i)   any Liability under any Assigned Contract that arises, accrues or exists
after the Effective Time to the extent attributable to any breach of Seller that
occurred before the Effective Time;
 
(ii)   any Liability under any Contract not included in the Assigned Contracts
or in the Real Property Leases;
 

 
- 16 -

--------------------------------------------------------------------------------

 





 
(iii)   to the extent not included as a current liability in the calculation of
the Net Working Capital Amount, any Liability of Seller evidenced by any note,
loan, borrowing arrangement, debt financing, outstanding check, credit facility,
capital lease (except as included in the Assigned Contracts), financial or
performance guaranty, surety, indemnity or bond, or any security interest
related to any of the foregoing;
 
(iv)   except as provided in Section 3.8 or 6.7, any Liability of Seller for
Taxes;
 
(v)   (A) any Liability relating to any Benefit Plan of Seller or any ERISA
Affiliate, (B) any Liability resulting from a partial or complete withdrawal
from any Benefit Plan by Seller or any ERISA Affiliate, and (C) any payroll,
sick leave or pay, workers’ compensation, unemployment benefits, or other
benefits or compensation of any kind for Seller’s current or former employees;
 
(vi)   any existing or future Liability with respect to the formerly leased
Tennessee I Facility or the Tennessee I Lease, including (A) any Liability for
the clean-up or repair of the Tennessee I Facility upon termination or
expiration of the Tennessee I Lease, and (B) any costs and expenses incurred by
Seller in connection with moving Equipment (including the 250 ton press) from
the Tennessee I Facility to the Real Properties and installing and cycling such
Equipment at the Real Properties (including any costs for repairs to such
Equipment in connection with such move);
 
(vii)   subject to Buyer’s express obligations under Section 6.6(a), any
Liability under any employment, severance, retention or termination agreement
(including any Liability under the Separation Pay Plan described on Section 4.12
of the Disclosure Letter and any similar plan) entered into before the Closing
with any current or former employee of Seller;
 
(viii)   any Liability of Seller to any Affiliate or to any shareholder of
Seller, including any and all intercompany loans, intercompany obligations and
other debt amounts payable by Seller to any Affiliate or any shareholder of
Seller;
 
(ix)   subject to Buyer’s express obligations under Section 6.12, any Warranty
Claims;
 
(x)   subject to Section 7.2(e) and Buyer’s express obligations under Sections
6.15 and 7.3(c), any existing or future Liability for the clean-up, repair and
decommissioning of the Plating Line (including the draining of the Plating Line
and the disposal of related chemicals);
 

 
- 17 -

--------------------------------------------------------------------------------

 





 
(xi)   any Liability arising out of any injury to individuals or property as a
result of the ownership, possession or use of any product manufactured, sold,
leased or delivered by, or any service provided by, Seller or the Business (or
any Person for which Seller may be responsible) prior to Closing, except to the
extent any such injury is caused by damage to finished goods Inventory occurring
after the Closing;
 
(xii)   any Liability for any environmental contamination or any failure to
comply with any Environmental Law described in the engineering and environmental
reports, studies, investigations, sampling results and other similar documents
disclosed to Seller by Buyer pursuant to Section 5.7, in each case to the extent
existing as of the Effective Time; and
 
(xiii)   any Liability of Seller under this Agreement, any other Transaction
Document to which Seller is a Party or any ancillary document or agreement
contemplated hereby or thereby.
 
2.4   Purchase Price.  In consideration of the Purchased Assets, and Seller and
Parent’s covenants and agreements contained herein, Buyer shall pay Seller an
amount equal to the sum of (a) the Base Price (as finally adjusted) plus (b) the
Contingent Price, if any (such amount is referred to herein as the “Purchase
Price”).
 
2.5   Payment of Purchase Price.  The Purchase Price shall be paid as follows:
 
(a)   Closing Payment to Seller.  At the Closing, Buyer shall pay to or for the
account of Seller, by wire transfer of immediately available funds to a bank
account designated in writing by Seller or Parent, the Base Price estimated in
accordance with Section 2.6(b).
 
(b)   Post-Closing Payment of Net Working Capital Adjustment Amount.  On or
before the fifth (5th) Business Day following the determination of the Final
Closing Balance Sheet, as applicable, Seller shall pay any Net Working Capital
Deficiency to Buyer in cash by wire transfer of immediately available funds to a
bank account designated in writing by Buyer to Seller.  Such payment shall be
net of any final Closing Apportionments, as contemplated by the last sentence of
Section 3.8(b).
 
(c)   Payment of Contingent Price Amounts.  For each Contingent Price Year in
respect of which a Contingent Price amount is agreed upon as payable or finally
determined to be payable to Seller by Buyer pursuant to Section 2.10, Buyer
shall pay such Contingent Price amount to Seller within the later of (i) sixty
(60) days after the date of delivery by Buyer to Seller of Buyer’s audited
financial statements for such fiscal year (as contemplated by Section 2.10(a)),
or (ii) if Seller delivers to Buyer a Statement of Contingent Price Objections
within the Contingent Price Review Period with respect to Buyer’s determination
of a Contingent Price amount (including a determination by Buyer that no such
amount is payable), five (5) Business Days after such Contingent Price amount
(if any) is finally determined in accordance with Section 2.10.
 

 
- 18 -

--------------------------------------------------------------------------------

 





 
2.6   Determination of Adjustment Amounts.
 
(a)   Balance Sheet.  As used in this Agreement, “Balance Sheet” shall mean a
balance sheet of Seller or Buyer, as applicable, showing the respective book
values, as of the Effective Time, of the Purchased Assets and the Assumed
Liabilities (and excluding any other assets or Liabilities of Seller).  Each
Balance Sheet required by this Section 2.6 shall be prepared in accordance with
GAAP and be accompanied by schedules setting forth in reasonable detail the
Purchased Assets and the Assumed Liabilities included therein.
 
(b)   Estimated Closing Balance Sheet.  Attached hereto as Schedule 2.6(b) is
(i) a pro forma Balance Sheet, prepared as of the Effective Time, which
represents Seller and Buyer’s good faith estimate of the Final Closing Balance
Sheet (the “Estimated Closing Balance Sheet”), (ii) a summary statement setting
forth the estimated Net Working Capital Amount as reflected on the Estimated
Closing Balance Sheet, (iii) a summary statement setting forth an estimate of
the Closing Apportionments, determined in accordance with Section 3.8, and (iv)
based thereon, Seller and Buyer’s determination of the estimated Base Price to
be paid at Closing.
 
(c)   Preliminary Closing Balance Sheet.  Within ninety (90) days after the
Closing Date, Buyer shall prepare and deliver to Seller a Balance Sheet (the
“Preliminary Closing Balance Sheet”) together with a summary statement setting
forth the actual amount of the Net Working Capital Amount as reflected on the
Preliminary Closing Balance Sheet, and based thereon, such summary statement
shall specify Buyer’s determination of the Net Working Capital Deficiency, if
any.
 
(d)   Objection to Preliminary Closing Balance Sheet.  After the Preliminary
Closing Balance Sheet is delivered to Seller pursuant to Section 2.6(c), Seller
shall have thirty (30) days to review and respond to it in accordance with this
Section 2.6(d).  During such thirty (30)-day period, Buyer shall provide Seller
and its Representatives with reasonable access to the books and records of
Seller that were delivered to Buyer in connection with Closing and, to the
extent relevant, of Buyer, and access to Buyer’s Representatives who prepared
the Preliminary Closing Balance Sheet, to the extent relevant to verifying the
contents of the Preliminary Closing Balance Sheet.  If Seller determines that
the Preliminary Closing Balance Sheet has not been prepared in accordance with
Sections 2.6(a) and 2.6(c) or is otherwise incorrect or inconsistent with the
principles used in the preparation of the Estimated Closing Balance Sheet, then
Seller shall inform Buyer on or before the last day of such thirty (30)-day
period by delivering written notice of such determination to Buyer (the “Balance
Sheet Objection”) setting forth a reasonable description of the specific
dispute(s) forming the basis of the Balance Sheet Objection and the adjustments
to the Preliminary Closing Balance Sheet that Seller believes should be
made.  If no Balance Sheet Objection is delivered to Buyer within such thirty
(30)-day period, then Seller shall be deemed to have accepted the Preliminary
Closing Balance Sheet.
 

 
- 19 -

--------------------------------------------------------------------------------

 





 
(e)   Dispute Resolution Following Objection.  If Seller delivers a Balance
Sheet Objection to Buyer within the required thirty (30)-day period pursuant to
Section 2.6(d), then Buyer and Seller shall promptly meet (in person, by
telephone or otherwise) and attempt in good faith to resolve the dispute(s)
forming the basis of the Balance Sheet Objection.  If Buyer and Seller are
unable to resolve such dispute(s) within forty five (45) days following the
delivery of the Balance Sheet Objection to Buyer, then, at any time thereafter,
Buyer or Seller shall engage Troy Dahlberg at KPMG LLP or, if Troy Dahlberg is
not willing or able to be so engaged, such other Person at KPMG LLP as to which
Buyer and Seller mutually agree (the “Independent Accountant”), which
Independent Accountant shall, acting as an expert and not as an arbitrator,
determine on the basis of the standards set forth in Sections 2.6(a) and 2.6(c)
and the principles used in the preparation of the Estimated Closing Balance
Sheet, and only with respect to the remaining dispute(s) so submitted to the
Independent Accountant, whether and to what extent, if any, the items and
amounts thereof on the Preliminary Closing Balance Sheet require adjustment.  In
connection with the engagement of the Independent Accountant, each of Seller and
Buyer shall execute reasonable engagement letters and supply such other
documents and information as the Independent Accountant may reasonably require
or as either such Party deems reasonably appropriate.  The Independent
Accountant shall be instructed to use every reasonable effort to perform his
services within fifteen (15) Business Days after submission of the dispute(s) to
him and, in any case, as soon as practicable after such submission.  In
resolving such dispute(s), the Independent Accountant (i) shall utilize the
criteria set forth in Sections 2.6(a) and the principles used in the preparation
of the Estimated Closing Balance Sheet, and (ii) shall not assign a value to any
item greater than the greatest value for such item claimed by any Party, or less
than the smallest value for such item claimed by any Party, as set forth in the
Preliminary Closing Balance Sheet and the Balance Sheet Objection.  All fees and
expenses of the Independent Accountant in connection with the services provided
pursuant to this Section 2.6(e) shall be paid one-half by Buyer and one-half by
Seller.
 
(f)   Final Closing Balance Sheet.  As used in this Agreement, the “Final
Closing Balance Sheet” shall mean (i) the Preliminary Closing Balance Sheet if
no Balance Sheet Objection is delivered to Buyer during the thirty (30)-day
period specified in Section 2.6(d), or (ii) the Preliminary Closing Balance
Sheet, as adjusted by (A) the written agreement of Buyer and Seller and/or (B)
the determination of the dispute(s) in question by the Independent Accountant in
accordance with Section 2.6(e).
 
2.7   Closing.  The consummation by the Parties of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Snell &
Wilmer L.L.P., One Arizona Center, 400 E. Van Buren, Phoenix, Arizona 85004,
commencing at 10:00 a.m. (Central Standard Time) on the date of this Agreement,
or such other date, time and location as may be agreed upon in writing by the
Parties.  The date of Closing, as determined pursuant to this Section 2.7, is
referred to herein as the “Closing Date.”  By agreement of the Parties, the
Closing may take place by electronic or facsimile exchange of documents.
 

 
- 20 -

--------------------------------------------------------------------------------

 





 
2.8   Closing Deliveries.
 
(a)   At the Closing, Seller or Parent, as applicable, shall deliver to Buyer
the following:
 
(i)   a certificate of status of each of Parent and Seller issued by the
Delaware Secretary of State within ten (10) days of the Closing Date;
 
(ii)   a joint certificate of the respective Secretaries of Parent and the
General Partner certifying that attached thereto is a true and complete copy of
(A) resolutions adopted by the board of directors of Parent and (B) resolutions
adopted by the board of directors of the General Partner, in each case
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents to which Seller or Parent, as applicable, is a party
and the consummation of the transactions contemplated hereby and thereby, and
that all such resolutions are in full force and effect;
 
(iii)   evidence of the release of all Encumbrances (if any) on the Purchased
Assets, other than Permitted Encumbrances;
 
(iv)   a certificate of amendment, duly executed and prepared for filing with
the Secretary of State of Delaware, for the change of Seller’s name to IG
Holdings, LP, which shall be filed by Seller with the Secretary of State of
Delaware on or immediately following the Closing Date;
 
(v)   (A) a general bill of sale and assignment for the tangible and intangible
personal property included in the Purchased Assets, which shall also contain
Buyer’s assumption of the Assumed Liabilities, substantially in the form
attached hereto as Exhibit A-1 (the “Bill of Sale and Assignment”), duly
executed by Seller, and (B) a general bill of sale and assignment for such
tangible and intangible personal property of Parent used in the Business as set
forth therein, substantially in the form attached hereto as Exhibit A-2 (the
“Parent Bill of Sale”), duly executed by Parent;
 
(vi)   one or more assignments (as determined by Buyer) of the trademarks, trade
names and other items of registered Purchased Intellectual Property and related
Intellectual Property Registrations, in such form as Buyer may reasonably
request (the “IP Assignments”), duly executed by Seller and the General Partner
or Parent, as applicable;
 
(vii)   original certificates of title (or equivalent documents) for all
vehicles of Seller included in the Purchased Assets, completed and endorsed for
transfer to Buyer;
 
(viii)   the documents referenced in Section 3.3;
 

 
- 21 -

--------------------------------------------------------------------------------

 





 
(ix)   a real property lease for the lease by Seller to Buyer of the Tennessee
II Property substantially in the form attached hereto as Exhibit B (the
“Tennessee II Property Lease”), duly executed by Seller;
 
(x)   to the extent any Leased Real Property is encumbered by a mortgage or deed
of trust, a duly executed non-disturbance agreement in a customary form as
reasonably acceptable to Buyer;
 
(xi)   Landlord Agreements, in form reasonably acceptable to Buyer, for each of
the Leased Real Properties, executed by each of the applicable landlords;
 
(xii)   (A) an assignment and assumption of lease agreement for each Real
Property Lease substantially in the form attached hereto as Exhibit C, duly
executed by Seller (or such Affiliate of Seller acting as tenant) and Buyer, and
(B) the applicable estoppel and consent agreement to such assignment and
assumption, duly executed by the applicable landlord (collectively, the “Lease
Assignments”); and
 
(xiii)   a transition services agreement substantially in the form attached
hereto as Exhibit D (the “Transition Services Agreement”), duly executed by
Parent;
 
(xiv)   the Cover Letter;
 
(xv)   the consents, authorizations and notices set forth in Section 4.4 of the
Disclosure Schedule, in form and substance reasonably acceptable to Buyer, that
have been received by Seller as of the Closing Date; and
 
(xvi)   evidence, in form and substance reasonably satisfactory to Buyer, that
Parent has assigned to Buyer all of its right, title and interest in and to the
following domain names: www.imperialgroup.com and www.highwayoriginal.com.
 
(b)   At the Closing, in addition to the Base Price payment to be made by Buyer
pursuant to Section 2.5(a), Buyer shall deliver to Seller the following, in each
case duly executed by Buyer or the applicable Buyer-related party:
 
(i)   a certificate of good standing of Buyer issued by the Secretary of State
of Delaware within ten (10) days of the Closing Date;
 
(ii)   a certificate of the Secretary of Buyer certifying that attached thereto
is a true and complete copy of resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents to which Buyer is a party and the consummation
of the transactions contemplated hereby and thereby, and that all such
resolutions are in full force and effect;
 

 
- 22 -

--------------------------------------------------------------------------------

 





 
(iii)   the Bill of Sale and Assignment and the Parent Bill of Sale, duly
executed by Buyer;
 
(iv)   the Lease Assignments, duly executed by Buyer;
 
(v)   the Tennessee II Property Lease, duly executed by Buyer; and
 
(vi)   the Transition Services Agreement, duly executed by Buyer.
 
2.9   Allocation of Base Price.  Seller, Parent and Buyer agree that the Base
Price (as finally adjusted in accordance with Section 2.6), the Assumed
Liabilities and, to the extent paid by Buyer, any Contingent Price payment shall
be allocated among the Purchased Assets in accordance with Code § 1060 and the
Treasury Regulations promulgated thereunder and shall be consistent with the
form attached as Exhibit E hereto.  Without limiting the foregoing, (a) Exhibit
E shall include an allocation of consideration to the Owned Real Properties, and
(b) any Contingent Price payment shall be allocated as a Class VII asset (going
concern value and goodwill) under Form 8594 (or any successor form).  Seller and
Buyer shall use commercially reasonable efforts to reach a written agreement as
to the final allocation of the remaining portion of the Base Price and the
Assumed Liabilities among all other classes of assets included in the Purchased
Assets no later than the date on which the Final Closing Balance Sheet is
determined.  If within ten (10) days after such date, Seller and Buyer have not
reached such written agreement, then Seller or Buyer may, on behalf of both
Parties, engage an independent property valuation firm to which such other Party
has consented, such consent not to be unreasonably withheld, conditioned or
delayed, to appraise the fair market value of the Purchased Assets or the Owned
Real Properties, as applicable, and render such allocation among them, which
allocation shall be final and binding on the Parties, absent manifest
error.  Such engagement shall entail express instructions to such firm that it
is deemed to be jointly engaged by Seller and Buyer and that such firm shall
render its allocation as a neutral expert.  Each of Seller and Buyer shall pay
fifty percent (50%) of the fees and expenses of such independent property
valuation firm.  Buyer and Seller shall report, act and file Tax Returns in all
respects and for all purposes consistent with the allocation methodology set
forth in this Section 2.9 including IRS Form 8594.  Each Party shall file all
Tax Returns (including amended Tax Returns and claims for refunds) in a manner
consistent, and shall take no action otherwise inconsistent, with this Section
2.9.
 
2.10   Contingent Price Payments.  Subject to the provisions of this Section
2.10, for each of fiscal years 2014, 2015 and 2016 (each, a “Contingent Price
Year”), Buyer shall pay Seller a cash amount equal to sixty percent (60%) of the
amount by which the Business EBITDA for such Contingent Price Year exceeds Seven
Million Dollars ($7,000,000) (the “EBITDA Target”); provided, however, that in
no event shall the aggregate amount payable by Buyer to Seller pursuant to this
Section 2.10 exceed Two Million Two Hundred Fifty Thousand Dollars ($2,250,000)
(such amount, as finally determined pursuant to this Section 2.10, being the
“Contingent Price”).  The Business EBITDA for each applicable Contingent Price
Year and the Contingent Price (to the extent payable) shall be determined and
paid in accordance with the following provisions of this Section 2.10:
 

 
- 23 -

--------------------------------------------------------------------------------

 





 
(a)   Buyer shall prepare financial statements for each of the Contingent Price
Years in accordance with GAAP and shall have such financial statements audited
by a certified public accounting firm selected by Buyer.  Buyer shall use
commercially reasonable efforts to have each such audit completed and the
resulting audit report delivered no later than one hundred twenty (120) days
after the completion of each such Contingent Price Year, and, in any event,
Buyer shall cause each such audit to be completed and the resulting audit report
delivered no later than one hundred fifty (150) days after the completion of
each such Contingent Price Year.  Within five (5) Business Days following its
receipt of each such audit report and related financial statements, Buyer shall
deliver a copy of such audit report and financial statements to Seller together
with written notice, based on such financial statements, of the Business EBITDA
for such Contingent Price Year and Buyer’s calculation of the amount of the
Contingent Price, if any, for such Contingent Price Year (for each such
Contingent Price Year, a “Contingent Price Notice”).
 
(b)   Seller shall have forty five (45) days from the date of its receipt of
each Contingent Price Notice (each, the “Contingent Price Review Period”) to
review the financial statements and the related calculations of the Business
EBITDA and the Contingent Price (if any) for the Contingent Price Year in
question.  During each Contingent Price Review Period, Buyer shall provide
Seller and its Representatives with reasonable access to the relevant books and
records of Buyer (including work papers prepared by Buyer or any of its
Affiliates’ in-house and outside accountants) relating to the preparation of
Buyer’s financial statements for such fiscal year and to Buyer’s relevant
personnel as Seller may reasonably request for the purpose of reviewing such
financial statements and confirming their compliance with the provisions of this
Section 2.10, provided that such access shall be during normal business hours
and shall be in a manner that does not unreasonably interfere with the normal
business operations of Buyer.
 
(c)   On or prior to the last day of the Contingent Price Review Period for each
Contingent Price Notice, Seller may object to Buyer’s determination of the
Business EBITDA for the Contingent Price Year that is the subject of such
Contingent Price Notice and Buyer’s related calculation of the amount of any
Contingent Price based thereon (including any conclusion by Buyer that no
Contingent Price amount is payable to Seller for such Contingent Price Year) by
delivering to Buyer a written statement setting forth Seller’s objections in
reasonable detail, indicating each disputed item or amount and the basis for
Seller’s disagreement therewith (each such statement, a “Statement of Contingent
Price Objections”).  To the extent Seller fails to deliver a Statement of
Contingent Price Objections before the expiration of the Contingent Price Review
Period for the applicable Contingent Price Notice, the determination of the
Business EBITDA and the amount of any Contingent Price (or any determination
that none is payable) contained in such Contingent Price Notice shall be deemed
to have been accepted by Seller.  If Seller delivers a Statement of Contingent
Price Objections before the expiration of the Contingent Price Review Period for
the applicable Contingent Price Notice, Buyer and Seller shall negotiate in good
faith to resolve the objections stated therein within thirty (30) days after the
date of delivery to Buyer of such Statement of Contingent Price Objections (the
“Contingent Price Resolution Period”), and, if the same are so resolved within
the Contingent Price Resolution Period, the determination of the Business EBITDA
and the amount of any Contingent Price (or any determination that none is
payable) contained in such Contingent Price Notice, with such changes as are
agreed to in writing by Buyer and Seller, shall be final and binding on the
Parties.
 

 
- 24 -

--------------------------------------------------------------------------------

 





 
(d)   If Seller and Buyer fail within the Contingent Price Resolution Period to
reach an agreement with respect to all of the objections set forth in any
Statement of Contingent Price Objections, then the objections of Seller that
remain unresolved (the “Outstanding Contingent Price Objections”) shall be
submitted for resolution to the Independent Accountant who, acting as expert and
not arbitrator, shall resolve the Outstanding Contingent Price Objections in the
manner described in Section 2.6(e) and, based on such resolution, shall make
applicable adjustments to the determination of the Business EBITDA and the
amount of any Contingent Price (or any determination that none is payable)
contained in the Contingent Price Notice that is the subject of the Outstanding
Contingent Price Objections.  Each of Seller and Buyer shall pay fifty percent
(50%) of the fees and expenses of the Independent Accountant engaged for the
purposes of this Section 2.10(d).
 
(e)   Seller and Buyer shall use commercially reasonable efforts to cause the
Independent Accountant to make a written determination with respect to the
Outstanding Contingent Price Objections and any corresponding adjustments to the
determination of the Business EBITDA and the amount of any Contingent Price (or
any determination that none is payable) contained in the Contingent Price Notice
that is the subject of such Outstanding Contingent Price Objections as soon as
practicable, and in any event within thirty (30) days, after his
engagement.  Any such determination reached by the Independent Accountant shall
be final, conclusive and binding upon the Parties.
 
(f)   Following the Closing Date and throughout each Contingent Price Year,
Buyer shall (i) maintain separate financial statements for the Business such
that the Business EBITDA for each such Contingent Price Year can be calculated
as set forth herein, and (ii) use commercially reasonable efforts to maintain
the Business.  Except as set forth in this Section 2.10(f), Buyer will have sole
discretion in operating the Business from and after the Closing, including
during the Contingent Price Years, and does not have any express or implied
obligations to generate any minimum level of Business EBITDA or to attempt to
maximize Business EBITDA during the Contingent Price Years.  Notwithstanding the
foregoing, Buyer will not take any action the principal purpose of which is to
reduce the amount of the Contingent Price to be paid to Seller.
 
(g)   Seller and Parent acknowledge and agree that Buyer and Imperial Group
Manufacturing Holding, Inc., a Delaware corporation and the sole stockholder of
Buyer (“IGMH”), intend to engage in certain restructuring transactions following
the Closing with one or more of their Affiliates, which transactions may be
effected through a stock sale, merger, reorganization, recapitalization or other
similar transaction involving Buyer or IGMH and one or more of their Affiliates
or a transfer of part or all of the assets of Buyer related to the Business to
one or more of its Affiliates.  Seller and Parent further acknowledge and agree
that the consummation of such transactions (including any change of ownership of
any of the Purchased Assets) will not constitute a Change of Control for
purposes of Section 2.10(h), or a sale of a material part of the Purchased
Assets for purposes of Section 2.10(i), and will have no effect on the
obligations of Buyer or any Affiliate or successor thereof with respect to the
calculation or payment of the Contingent Price.
 

 
- 25 -

--------------------------------------------------------------------------------

 





 
(h)   If, at any time before the end of the last Contingent Price Year, there
occurs a Change of Control of Buyer and/or any Affiliate of Buyer that is the
owner of a majority of the Purchased Assets, and the portion of the enterprise
value paid by the acquirer that is attributed to the Business and applicable
Purchased Assets is at least $42,500,000, any unpaid Contingent Price will be
immediately deemed earned and due and payable to Seller.
 
(i)   If, at any time before the end of the 2016 fiscal year, Buyer (or, after
giving effect to the transactions referred to in Section 2.10(g) or any other
similar transaction, any successor thereof or any other successor owner of
Purchased Assets that is an Affiliate of Buyer) sells, transfers or otherwise
disposes of any material part of the Purchased Assets, other than (i) as part of
a Change of Control of Buyer, or (ii) in the case of such part of the Purchased
Assets being concurrently replaced with at least substantially equivalent items,
the Parties shall confer in good faith within thirty (30) days following the
completion of such transaction to negotiate and agree upon a proportionate
downwards adjustment to the EBITDA Target for the Contingent Price Year in which
such sale, transfer or disposition occurred and for each subsequent Contingent
Price Year.  If the Parties are unable to reach such agreement within ninety
(90) days following the completion of such transaction, then the Parties shall
submit such matter to the Independent Accountant who, acting as expert and not
arbitrator, shall determine such downwards adjustment, which determination shall
be final and binding on the Parties.  For purposes of this Section 2.10(i), a
“material part” of the Purchased Assets means any part of the Purchased Assets
whose absence would have a material adverse effect on the Business’s generation
of revenues and, thereby, the Business EBITDA.
 
ARTICLE 3                      
 
CONVEYANCE OF OWNED REAL PROPERTIES
 
In addition to the Closing payments and deliveries referred to in Sections 2.5
and 2.8, the following procedures and requirements set forth in this ARTICLE 3
shall apply to Seller’s conveyance of the Owned Real Properties to Buyer on the
Closing Date.  Schedule 3 sets forth the street address and a complete and
accurate legal description for each parcel of each of the Owned Real Properties.
 
3.1   Real Property Escrow.  Promptly following the Parties’ execution and
delivery of this Agreement, Seller and Buyer shall establish an escrow (the
“Real Property Escrow”) for the sale and purchase of the Owned Real Properties
pursuant to this Agreement with First American Title Insurance Company,
Minneapolis, MN office (the “Title Company”).  The provisions of this ARTICLE 3
shall constitute escrow instructions to the Title Company, and a copy of this
Agreement shall be deposited with the Title Company for such purpose.
 

 
- 26 -

--------------------------------------------------------------------------------

 





 
3.2   Real Property Escrow Opening and Closing Dates.  The Real Property Escrow
shall be deemed open on the date on which a fully executed original copy of this
Agreement shall have been delivered to the Title Company.  The closing of the
sale and purchase of the Owned Real Properties and the Real Property Escrow
shall occur as part of the Closing.  At the Closing, Seller shall transfer fee
title to, and possession and control of, the Owned Real Properties to Buyer, or
its specified designee(s), free and clear of all Encumbrances, other than
Permitted Encumbrances.
 
3.3   Seller’s Real Property Transfer Documents.  On or before the Closing Date,
Seller shall deposit into the Real Property Escrow for delivery to Buyer at the
Closing the following documents and instruments, each of which shall have been
duly executed and, where appropriate, acknowledged:
 
(a)   an individual closing statement for each Owned Real Property, prepared by
the Title Company and approved by the Parties (collectively, the “Closing
Statements”);
 
(b)   a special warranty deed (or state Law equivalent) for each Owned Real
Property (collectively, the “Deeds”), in form and substance satisfactory to the
Parties, for conveyance by Seller to Buyer of fee title to each such Owned Real
Property, subject only to any Permitted Encumbrances;
 
(c)   to the extent reasonably necessary or required to effectuate the
conveyance of each Owned Real Property to Buyer, a certificate or affidavit of
value with respect to each Owned Real Property;
 
(d)   to the extent reasonably necessary or required by the Title Company to
delete standard exceptions and provide extended coverage for any Owned Real
Property, such affidavits and/or certificates for such Owned Real Property;
 
(e)   to the extent applicable, abstracts of title for each Owned Real Property;
 
(f)   a non-foreign certification or affidavit from Seller in form and substance
satisfactory to Buyer (acting reasonably); and
 
(g)   such other documents and instruments as may be necessary or appropriate
for Seller to transfer and convey the Owned Real Properties to Buyer in
accordance with the terms of this Agreement.
 
3.4   Buyer’s Real Property Transfer Documents.  On or before the Closing Date,
Buyer shall deposit into the Real Property Escrow for delivery to Seller at
Closing the following documents and instruments, each of which shall have been
duly executed and, where appropriate, acknowledged:
 
(a)   the Closing Statements;
 

 
- 27 -

--------------------------------------------------------------------------------

 





 
(b)   an affidavit of value (or other equivalent document) for each Owned Real
Property, as required by applicable Law; and
 
(c)   such other documents and instruments as may be necessary or appropriate
for Seller to transfer and convey the Owned Real Properties to Buyer, and for
Buyer to purchase and acquire the same, in accordance with the terms of this
Agreement.
 
3.5   Recording of Title.  At the Closing, the Title Company shall, and Seller
shall cause the Title Company to, record or file, as applicable, the Deeds in
the office of the County Clerk or other applicable Governmental Authority for
each Owned Real Property.
 
3.6   Title Policies.  At the Closing, Seller shall deliver to Buyer, to the
extent available, an owner’s ALTA policy (or applicable state required form) of
extended (i.e. “gap”) title insurance issued by the Title Company (or the
unconditional commitment of the Title Company to issue such policy) for each
Owned Real Property (i.e., one such policy for each such Owned Real Property)
effective as of the Closing Date (collectively, the “Title Policies”), with each
Title Policy being in the amount specified on Schedule 3.6.  The Title Policies
shall insure Buyer that fee simple interest in and to such Owned Real Properties
is vested in Buyer, subject only to the printed terms and provisions of such
Title Policies (as such terms and provisions may be modified by endorsements
purchased by Buyer), the Permitted Encumbrances expressly set forth on the final
commitments for issuance of the Title Policies and any other matters approved in
writing by Buyer.  Seller shall pay the premium for each Title Policy that would
be equal to a standard owner’s policy of title insurance on each such Owned Real
Property covered by such Title Policy in the same face amount, and Buyer shall
pay any additional premium for the extended coverage and for any endorsement on
such Title Policy requested by Buyer except to the extent an endorsement is
intended to insure over an existing title defect that Seller has agreed to
remove.  Buyer shall be solely responsible for satisfying any requirement of the
Title Company for any Title Policy endorsement requested by Buyer.
 
3.7   Closing Costs and Recording Fees.  Seller shall, at its expense, pay any
state deed or transfer Tax or recording fees to cure existing title defects, the
premiums for the Title Policies and the applicable fees for endorsements
reasonably necessary to insure over an existing title defect.  Buyer shall, at
its expense, pay any fee for any other endorsements it may require.  Seller and
Buyer shall each pay fifty percent (50%) of all Real Property Escrow charges and
recording fees for the Deeds, state deed or transfer Taxes (or equivalent) and
other Closing costs related to the conveyance of the Owned Real Properties that
are not specifically allocated to one Party or the other pursuant to this
Section 3.7.  On or before the Closing Date, Seller and Buyer shall each deposit
with the Title Company cash in an amount sufficient to pay such Party’s share of
the Title Policy premiums and other Real Property or Escrow-related costs as
contemplated in this ARTICLE 3, including any state deed or transfer Taxes,
recording fees to cure title and all other title and or Closing costs.
 

 
- 28 -

--------------------------------------------------------------------------------

 





 
3.8   Apportionments for Real Properties.  Without any duplication of
adjustments made in the calculation of the Net Working Capital Amount, the
following apportionments shall be made between Seller and Buyer as of the
Effective Time (the “Closing Apportionments”) based on the latest available
information, and the amounts derived therefrom shall be (as applicable) added to
or deducted from the Base Price in accordance with Section 2.5:
 
(a)   Taxes and Assessments.  Real estate Taxes, ad valorem Taxes, personal
property Taxes, transaction privilege Taxes, and other similar Taxes related to
the ownership and/or operation of each Owned Real Property, excluding any
certified, levied or pending special assessments, shall be prorated between
Seller and Buyer and set forth on the Closing Statement applicable to such Owned
Real Property.  Seller shall pay all special assessments that have been
certified or levied against any Owned Real Property, but only to the extent that
such assessments (or any portion thereof) are assessed prior to the Closing Date
(but not including any recurring or ongoing assessments).  Any other special
assessment (or portion thereof) that is not assessed prior to the Closing Date
(or any recurring and ongoing assessments) shall be payable by Buyer when due
and shall not constitute a Retained Liability or be treated as a current
liability in the calculation of the Net Working Capital Amount.  Seller shall be
responsible for all Taxes attributable to each Owned Real Property through the
date immediately preceding the Closing Date and Buyer shall be responsible for
such Taxes attributable to each Owned Real Property beginning on the Closing
Date (excluding the aforementioned certified or levied special assessments that
are payable by Seller).  If any current assessments, statements or other
necessary information on any such amounts are not available before the Closing
Date, Seller and Buyer shall agree upon reasonable estimates of such amounts
based on prior amounts assessed against or paid by Seller.
 
(b)   Utilities.  Seller and Buyer agree to use their respective reasonable
efforts to arrange, on or before the Closing Date, for separate billing to
Seller of all charges attributable to the period up to and including the date
immediately preceding the Closing Date for electricity, water, gas and any other
utilities servicing the Owned Real Properties, and for separate billing to Buyer
for all such charges attributable to the period beginning on the first day after
the Closing Date.  If any such separate billing cannot be arranged by the
Closing Date, such charges shall be equitably prorated on the basis of the most
recent ascertainable invoices or statements for such services.  With respect to
any utilities in place and servicing the Owned Real Properties as of the Closing
Date, Seller shall endeavor to have the respective utility providers read the
meters for the utilities such that the prorations can be made based on such
final meter readings.  If such meter readings cannot be obtained in such manner,
charges for utilities shall be prorated by good faith estimation as of the
Closing Date based on the per diem rate obtained by using the last available
billing period and associated bills for such utilities.  Once all applicable
utility billings have been delivered after the Closing Date and an accurate
proration of utility charges can be determined therefrom, the net amount payable
to Seller or Buyer (as applicable) after combining such prorations shall be paid
concurrently with the payment due under Section 2.5(b).
 

 
- 29 -

--------------------------------------------------------------------------------

 





 
(c)   Other Costs.  All other income, rents, fees, costs, expenses, and
operating costs of the Owned Real Properties shall be prorated between Seller
and Buyer as of the Effective Time.
 
3.9   Form 1099-B.  If applicable to the sale and purchase of the Owned Real
Properties as contemplated herein, the Title Company is hereby authorized and
instructed to file as the “Reporting Person” IRS Form 1099-B, Proceeds from Real
Estate, Broker, and Barter Exchange Transactions, as required by § 6045(d) of
the Code.
 
ARTICLE 4                      
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
In order to induce Buyer to enter into this Agreement and consummate the
transactions contemplated hereby, Seller hereby represents and warrants to Buyer
as follows:
 
4.1   Organization and Qualification of Seller and Parent.  Seller is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has full limited partnership power and authority to
own, operate or lease the properties and assets now owned, operated or leased by
it and to carry on its business as and where currently conducted.  Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as and where currently conducted.  Seller’s sole
general partner, Imperial Group Holding Corp. - 1 (the “General Partner”), is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as and where currently conducted.  Seller’s sole
limited partner, Imperial Group Holding Corp. - 2 (the “Limited Partner”), is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as and where currently conducted.  Both the General
Partner and the Limited Partner are direct, wholly-owned subsidiaries of
Transportation Technologies Industries, Inc. (“TTI”), a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware with full corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as and where currently conducted.  TTI is a direct, wholly owned
subsidiary of Parent.  Each of Seller, Parent, TTI, the General Partner and the
Limited Partner has qualified as a foreign entity, and is in good standing,
under the Laws of all jurisdictions where the nature of its business or the
nature or location of its assets requires such qualification as set forth on
Section 4.1 of the Disclosure Schedule, except where the failure to be so
qualified would not result in a Material Adverse Effect.  Seller has provided
Buyer with a complete copy of Seller’s Agreement of Limited Partnership dated as
of February 26, 2010, which such Agreement of Limited Partnership is in full
force and effect as of the Closing.
 

 
- 30 -

--------------------------------------------------------------------------------

 





 
4.2   Authority of Seller and Parent.  Each of Seller and Parent has full
limited partnership or corporate power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby, and each of Seller and Parent has full limited
partnership or corporate power and authority to enter into the other Transaction
Documents to which it is a party, to carry out its obligations thereunder and to
consummate the transactions contemplated thereby.  The execution and delivery by
Seller and Parent of this Agreement, the performance by Seller and Parent of
their respective obligations hereunder and the consummation by Seller and Parent
of the transactions contemplated hereby have been duly authorized by all
requisite limited partnership or corporate action on the part of Seller and
Parent.  The execution and delivery by each of Seller and Parent of any other
Transaction Document to which it is a party, the performance by each of Seller
and Parent of its obligations thereunder and the consummation by each of Seller
and Parent of the transactions contemplated thereby have been duly authorized by
all requisite limited partnership or corporate action on the part of each of
Seller and Parent.  This Agreement has been duly executed and delivered by
Seller and Parent, and (assuming due authorization, execution and delivery by
Buyer) constitutes a legal, valid and binding obligation of Seller and Parent,
enforceable against Seller and Parent in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar Laws of general applicability relating to or affecting creditors’
rights.  Upon their execution and delivery by each of Seller and Parent at the
Closing, (and assuming their due authorization, execution and delivery by Buyer
and any other applicable party), the other Transaction Documents to which each
of Seller and Parent is a party shall constitute legal, valid and binding
obligations of Seller and Parent enforceable against each of Seller and Parent
in accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar applicable Laws of
general applicability relating to or affecting creditors’ rights.
 
4.3   No Conflicts.  The execution, delivery and performance by Seller and
Parent of this Agreement and the other Transaction Documents to which Seller or
Parent is a party, and the consummation of the transactions contemplated hereby
and thereby, do not (a) conflict with or result in a violation or breach of, or
default under (or an event that, with or without notice or lapse of time or
both, would constitute a default under), any provision of the certificate of
incorporation, certificate of limited partnership, bylaws, agreement of limited
partnership or other charter documents of Seller or Parent, (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Seller or Parent, (c) subject to obtaining the consents
referred to in Section 4.4, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any Third Party the right to accelerate, terminate, modify or cancel
any Contract or Permit to which Seller or Parent is a party or by which Seller
or Parent is bound, or (d) result in the creation or imposition of any
Encumbrance on any of the Purchased Assets, other than a Permitted Encumbrance.
 

 
- 31 -

--------------------------------------------------------------------------------

 





 
4.4   Notices and Consents.  Except as set forth in Section 4.4 of the
Disclosure Schedule, no consent, authorization, exemption, order or approval of,
or filing or registration with or giving of notice to, any Governmental
Authority or other Person is required for the entry by Seller and Parent into
this Agreement or the consummation by Seller and Parent of the transactions
contemplated hereby.
 
4.5   Financial Matters.
 
(a)   Section 4.5 of the Disclosure Schedule contains copies of the following
financial statements (collectively, the “Financial Statements”): (a) unaudited
balance sheets, statements of income and retained earnings and statements of
cash flows of Seller as of and for the years ended December 31, 2010, December
31, 2011 and December 31, 2012, and (b) an unaudited balance sheet, statement of
income and retained earnings and statement of cash flows of Seller as of and for
the six (6)-month period ended June 30, 2013 (the unaudited balance sheet as of
June 30, 2013 is referred to in this Agreement as the “Recent Balance Sheet”
and, together with the statements of income and cash flows of Seller as of June
30, 2013 and for the six (6)-month period then ended, the “Interim Financial
Statements”).  The Financial Statements (i) are correct and complete in all
material respects; (ii) are prepared in accordance with GAAP and with the books
and records of Seller; and (iii) fairly present in all material respects the
assets, Liabilities, financial position, results of operations and cash flows of
Seller as of the dates and for the periods indicated; except in the case of the
Interim Financial Statements, for normal year-end adjustments and the omission
of notes and schedules required by GAAP, the effects of which, individually or
in the aggregate, are not materially adverse.
 
(b)   Seller does not have any Liabilities except for (i) Liabilities set forth
on the face of the Interim Financial Statements, (ii) Liabilities of the type
referenced in the foregoing clause (i) which have arisen after June 30, 2013 in
the ordinary course of business (none of which results from, arises out of or
was caused by any breach of Contract, breach of warranty, tort, infringement or
violation of Law), (iii) Liabilities reflected in the Disclosure Schedule
attached hereto, (iv) Liabilities of a nature which, if known to Seller on the
Closing Date, would not be required by GAAP to be shown on a balance sheet or
disclosed in a footnote to financial statements, (v) Liabilities that will be
discharged in connection with the Closing, or (vi) Liabilities arising under
this Agreement or any other Transaction Document.
 
4.6 Title to and Condition of Assets.
 
(a)   Except as disclosed in Section 4.6(a) of the Disclosure Schedule, Seller
has good, valid and marketable title to all of the tangible and intangible
personal property included in the Purchased Assets which shall, as of the time
of, and immediately after giving effect to, the Closing, be free and clear of
any Encumbrances, other than Permitted Encumbrances.  The foregoing
representation and warranty shall not apply to Seller’s title to the Purchased
Intellectual Property, which is dealt with exclusively in Section 4.18(b).
 

 
- 32 -

--------------------------------------------------------------------------------

 





 
(b)   Except for the Excluded Assets or as set forth in Sections 4.6(b) of the
Disclosure Schedule, (i) Seller is not using any assets in the conduct of the
Business that are not owned, licensed or leased by it, (ii) all Equipment
included in the Purchased Assets is in good operating condition and a state of
good maintenance and repair, ordinary wear and tear excepted, free from any
patent defects (except for such non-material defects as do not interfere with
the use thereof in the conduct of the normal operations of Seller), is suitable
for the purposes used by Seller and is sufficient to carry on the Business as
conducted during the last thirty-six (36) months (excluding the period of time
during which the presses included in the Equipment were not in operation).
 
(c)   Prior to the date hereof, Parent and Seller moved all Equipment previously
located on or at the Tennessee I Facility to the Real Properties.  Following the
move of such Equipment and prior to the date hereof, Seller successfully cycled
the presses included with such Equipment and produced a run of parts using such
Equipment.  Prior to the date hereof, Seller moved a redundant 250 ton press
from the Tennessee I Facility to the Decatur Plant and completed the
installation of such press at the Decatur Plant.
 
4.7   Insurance.  Section 4.7 of the Disclosure Schedule contains a list of
policies of fire, liability, workers’ compensation, property, casualty and other
forms of insurance owned or held by or on behalf of Seller or with respect to
the Purchased Assets as of the date of this Agreement (“Seller Insurance
Policies”).  All Seller Insurance Policies are, as of the date of this
Agreement, in full force and effect (a) for such amounts as are sufficient for
all requirements of Law and all Contracts to which Seller is a party or by which
it is or the Purchased Assets are bound, and (b) for such amounts, with such
deductibles and against such risks and losses, as are reasonable for the
businesses, assets and properties of Seller.  There are no pending claims
against any such Seller Insurance Policy by Seller as to which the insurers have
denied coverage or otherwise reserved rights.  Except as disclosed on Section
4.7 of the Disclosure Schedule, there are no risks with respect to Seller’s
assets or business which Seller has designated as being self-insured.  Seller
has not received any notice of cancellation or non-renewal of any Seller
Insurance Policy currently in effect and all such policies shall remain in full
force and effect immediately following the consummation of the transactions
contemplated by this Agreement; provided, however, that to the extent any Seller
Insurance Policy is not owned by Seller (which Seller Insurance Policies are so
designated on Section 4.7 of the Disclosure Schedule), such Seller Insurance
Policy shall cease to insure or otherwise apply to Seller for matters occurring
after the Closing Date.
 
4.8   Taxes.  Except as disclosed in Section 4.8 of the Disclosure Schedule:
 
(a)   all income Tax Returns and other material Tax Returns required to be filed
by or with respect to Seller since December 31, 2006 and through the date hereof
have been timely filed, and all such Tax Returns are true, correct, and complete
in all material respects and were prepared in material compliance with all
applicable Laws;
 
(b)   all Taxes due and payable by Seller since December 31, 2006 and through
the date hereof have been timely paid in full;
 

 
- 33 -

--------------------------------------------------------------------------------

 





 
(c)   since December 31, 2006, Parent, Seller, and their Affiliates have
complied in all material respects with all applicable Laws relating to Seller’s
withholding of Taxes and have paid to the proper Taxing Authority on a timely
basis all Taxes required to have been withheld and paid by Seller;
 
(d)   since December 31, 2006, (i) no audit or other Proceeding has been
conducted or issue raised (and none is currently pending or proposed or
threatened in writing) by any Taxing Authority in connection with any Tax
Returns or Taxes of Seller, and (ii) no extension of the time for filing any Tax
Return of Seller, and no waiver or extension of any statute of limitation for
the assessment or collection of any Tax of Seller, has been given by or
requested from Seller;
 
(e)   all deficiencies asserted or assessments made by any Taxing Authority
since December 31, 2006 as a result of any examinations of Tax Returns
previously filed by or on behalf of Seller have been fully paid or are disclosed
in Section 4.8 of the Disclosure Schedule, and (A) are fully reflected as
Liabilities in the Financial Statements, or (B) are being contested and
reasonable reserves therefor have been established and are fully reflected as
liabilities in the Financial Statements; and
 
(f)   there are no Encumbrances with respect to Taxes on any of the Purchased
Assets, other than Permitted Encumbrances;
 
4.9   Conduct of Business.  Except as disclosed in Section 4.9 of the Disclosure
Schedule, since December 31, 2012, Seller has conducted its business in the
ordinary course of business, and has used, preserved and maintained its assets
on a basis consistent with past practice and, without limiting the generality of
the foregoing, has not:
 
(a)   sold, transferred, licensed or otherwise disposed of any asset or
property, except for (i) sales of inventory and for transfers of cash in payment
of Seller’s liabilities all in the ordinary course of business, and (ii)
dispositions of unusable or obsolete equipment, supplies and inventory in the
ordinary course of business;
 
(b)   suffered any material loss, damage, destruction or any material
interruption in use, of any assets or property of Seller (whether or not covered
by insurance);
 
(c)   experienced a Material Adverse Effect;
 
(d)   increased the compensation, salaries, commissions or wages payable to or
to become payable to any employee of Seller, including any bonus or other
employee benefit granted, made or accrued in respect of such employee (including
any such increase or change pursuant to any Benefit Plan or other commitment),
other than in the ordinary course of business consistent with past practice;
 

 
- 34 -

--------------------------------------------------------------------------------

 





 
(e)   (i) adopted, or entered into or amended or terminated, any Benefit Plan
(or any other plan, agreement or arrangement that would, if existing on the date
of this Agreement, be considered a Benefit Plan), or (ii) entered into or
amended any Collective Bargaining Agreement;
 
(f)   made any change in its financial or Tax accounting methods, principles or
practices, except as required by GAAP or applicable Law;
 
(g)   delayed or postponed its accounts payable past their due date or
accelerated the collection of its accounts receivable, in either case outside of
the ordinary course of business;
 
(h)   amended, terminated, cancelled, released or waived any material right or
claim of Seller;
 
(i)   amended or restated any organizational document of Seller;
 
(j)   merged or consolidated with, acquired an interest in or acquired a
substantial portion of the assets or business of any Person, or otherwise
acquired any material assets.
 
(k)   settled or compromised any Proceeding other than settlements or
compromises of Proceedings where the amount paid in settlement or compromise
does not exceed $50,000 individually, or $100,000 in the aggregate, for all such
Proceedings and which do not involve any other obligation of or restriction on
Seller whatsoever, other than a customary release with respect to such
Proceeding;
 
(l)   accelerated, terminated, modified, or cancelled any Assigned Contract
involving more than $25,000 (or caused any other party thereto take such
action);
 
(m)   imposed or granted any Encumbrance on any of the Purchased Assets, other
than a Permitted Encumbrance;
 
(n)   made any capital expenditure or commitment therefore involving more than
$100,000 (in the aggregate) with respect to the Business or the Purchased
Assets;
 
(o)   received any written notice from any customer with respect to any warranty
claims, termination of contracts or work orders, or disputes as to amounts
billed in excess of $100,000; or
 
(p)   entered into any Contract to do any of the foregoing.
 

 
- 35 -

--------------------------------------------------------------------------------

 





 
4.10   Material Contracts.
 
(a)   Section 4.10 of the Disclosure Schedule lists each of the following
Contracts currently in effect to which Seller is a party or by which it is bound
(each, a “Material Contract”):
 
(i)   all Contracts for the employment for any period of time or in regard to
the employment, or restricting the employment, of any employee of Seller,
including severance agreements, but excluding letters or other documentation
with respect to any Seller employee employed on an “at-will” (or equivalent)
basis;
 
(ii)   all collective bargaining agreements, labor agreements or other similar
Contracts with any union, guild, shop committee, employee association or other
labor group (collectively, “Collective Bargaining Agreements”);
 
(iii)   all Contracts that restrict in any manner Seller’s right to compete with
any Person, conduct any line of business, or solicit any employee, customer or
other Person, or restrict the right of any other Person to compete with Seller,
conduct any line of business, or solicit any employee or customer of Seller;
 
(iv)   all Contracts between Seller, on the one hand, and any of its Affiliates,
officers or directors, on the other hand (other than any employment agreement
covered by Section 4.10(a)(i));
 
(v)   all Contracts having a remaining value or cost to Seller of more than
$50,000 which cannot be cancelled by Seller without penalty or without more than
ninety (90) days advance notice, other than purchase orders for the sale or
purchase of Inventory in the ordinary course of business;
 
(vi)   all Contracts for the repair, maintenance or service of any of Seller’s
assets where the annual service charge to Seller under any such Contract exceeds
$50,000;
 
(vii)   all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, marketing consulting or advertising
Contracts;
 
(viii)   all Contracts for the lease or use of tangible personal property
(whether as lessor or lessee), except for any such Contract having a value or
cost to Seller of less than $50,000 in any one (1)-year period;
 
(ix)   all Contracts relating to the purchase of Inventory involving any
remaining consideration, termination charge or other expenditure in excess of
$50,000 to any one supplier or group of affiliated suppliers, other than
purchase orders for the sale or purchase of Inventory in the ordinary course of
business;
 

 
- 36 -

--------------------------------------------------------------------------------

 





 
(x)   all Contracts relating to the sale of goods or services by Seller that
aggregate in excess of $50,000 to any one customer or group of affiliated
customers (excluding purchase orders for the sale of Inventory in the ordinary
course of business and Contracts under which all required deliveries of goods or
services by Seller have been satisfied but under which warranty or other
residual obligations may still exist);
 
(xi)   all purchase orders for the sale or purchase by Seller of Inventory
involving any remaining consideration, termination charges or other expenditures
or payments by either party in excess of $50,000 and entered into by Seller
prior to July 26, 2013 (for the avoidance of doubt, rather than disclosing such
purchase orders on the Disclosure Schedule, Seller has disclosed such purchase
orders in that certain cover letter dated concurrently herewith from Seller to
Buyer (the “Cover Letter”), which shall have the same practical effect of being
listed on the Disclosure Schedule);
 
(xii)   all guarantees of the payment or performance of any Person, agreement to
indemnify any Person (except under Contracts entered into by Seller in the
ordinary course of business) or to act as a surety, or otherwise agreed to be
contingently or secondarily liable for the obligations of any Person;
 
(xiii)   all consulting, development, joint development or similar Contracts
relating to, or any Contract requiring the assignment of any interest in, any of
the Purchased Intellectual Property;
 
(xiv)   all Contracts relating to any individual capital expenditure or group of
related capital expenditures having a remaining value or cost of more than
$50,000;
 
(xv)   all Contracts providing for “most favored nation” pricing or similar
terms;
 
(xvi)   all Contracts with any Governmental Authority or, to the Knowledge of
Seller, the ultimate contracting party of which is a Governmental Authority;
 
(xvii)   all Contracts listed under the Parent Bill of Sale which, for purposes
of clarification, are Contracts to which Parent is a party but which are being
used by Seller to operate the Business (for the avoidance of doubt, rather than
disclosing such Contracts on the Disclosure Schedule, Seller has disclosed such
Contracts under the Parent Bill of Sale attached hereto as Exhibit A-2, which
shall have the same practical effect of being listed on the Disclosure
Schedule); and
 
(xviii)   any other Contract material to the Business or the use or ownership of
the Purchased Assets.
 

 
- 37 -

--------------------------------------------------------------------------------

 





 
(b)   Each Material Contract is the result of a bona fide, arm’s-length
transaction (except for any Material Contract between Seller and any other
Affiliate of Seller), is valid, binding and enforceable against Seller and to
the Knowledge of Seller, each other party thereto in accordance with its terms
and is in full force and effect (except as enforceability may be limited in the
exercise of judicial discretion through the application of bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar
applicable Laws of general applicability relating to or affecting creditors’
rights).  Assuming that the consents referenced in Section 4.4 are obtained and
except as provided in Section 4.10(b), of the Disclosure Schedule, neither the
Parties’ entry into this Agreement nor the consummation of the Closing in
accordance with the provisions hereof shall give any party to any Material
Contract the right to terminate or modify such Material Contract.  Neither
Seller nor, to Seller’s Knowledge, any other party thereto is in breach of or
default in any material respect under (or is alleged to be in breach of or
default in any material respect under, nor has any event or omission occurred
that, through the passage of time or the giving of notice, or both, would
constitute a material default), or has provided or received any notice of any
intention to terminate or materially modify, any Material Contract.  Complete
and correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder, but excluding all
purchase orders required to be disclosed by Seller only pursuant to Section
4.10(a)(xi)) have been delivered to Buyer or Appropriately Posted by
Seller.  Complete and correct copies of each of the purchase orders referred to
in the immediately preceding sentence have been made available to Buyer at
Seller’s premises.  There are no disputes pending or, to Seller’s Knowledge,
threatened in writing under any Material Contract.
 
4.11   Permits; Compliance with Law.
 
(a)   Seller possesses all material Permits required in order for Seller to
lawfully conduct the Business as presently conducted and to own and operate its
assets as presently owned and operated.  All such Permits are listed in Section
4.11(a) of the Disclosure Schedule and are in full force and effect.  Since
December 31, 2007, Seller has not received any written notice, and to the
Knowledge of Seller, since December 31, 2011, Seller has not received any other
notice, of the pending or threatened revocation, suspension, lapse or limitation
of any such Permit.  Except as disclosed in Section 4.11(a) of the Disclosure
Schedule, (i) Seller is and at all times has been since December 31, 2007 in
material compliance with all such Permits and with all Laws and Governmental
Orders applicable to Seller and the Business, and (ii) since December 31, 2007,
Seller has not received any written notice, and to the Knowledge of Seller,
since December 31, 2011, Seller has not received any other notice, from any
Governmental Authority of any violation or alleged violation of any Laws or
Governmental Orders.  Since December 31, 2007, all material reports, filings and
returns required to be filed by or on behalf of Seller with any Governmental
Authority have been filed and, when filed, were correct and complete in all
material respects.  The foregoing representations and warranties set forth in
this Section 4.11(a) shall not apply to (i) matters related to Taxes,
(ii) matters related to Benefit Plans, or (iii) environmental matters.
 

 
- 38 -

--------------------------------------------------------------------------------

 





 
(b)   Neither Seller nor any Affiliate, nor to the Knowledge of Seller, any
Representative of any of them, has directly or indirectly (i) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, in violation of any Law, whether in
money, property, or services to obtain favorable treatment in securing business
for Seller, to obtain special concessions or for special concessions already
obtained, for or in respect of Seller, or (ii) established or maintained any
fund or asset with respect to Seller that has not be recorded in the books and
records of Seller.
 
4.12   Employee Benefits.  Except as disclosed in Section 4.12 of the Disclosure
Schedule:
 
(a)   neither Seller nor any ERISA Affiliate maintains, administers, contributes
to or has any Liability for any period prior to Closing with respect to (i) any
employee pension benefit plan, as defined in ERISA §3(2), (“Pension Plan”),
including any multiemployer plan, as defined in ERISA §3(37) (“Multiemployer
Plan”), (ii) any employee welfare benefit plan, as defined in ERISA §3(1)
(“Welfare Plan”), or (iii) any other bonus, deferred compensation, stock
purchase, stock option, severance plan, salary continuation, vacation, sick
leave, fringe benefit, incentive, insurance, welfare, retirement or similar
plan, arrangement, policy, agreement of any kind, whether written or oral,
funded or unfunded (“Other Benefit Plan”).  Section 4.12 of the Disclosure
Schedule identifies which plans are sponsored or maintained by Seller.
 
(b)   with respect to each Pension Plan, Welfare Plan and Other Benefit Plan
with respect to which Seller has or may have any Liability (each, a “Benefit
Plan”):
 
(i)   each Benefit Plan complies, in form and operation, in all material
respects, with all applicable Laws, including ERISA and the Code, each Benefit
Plan has been administrated in material compliance with its terms, all premiums
for coverage or other contributions due under each Benefit Plan, including any
Multiemployer Plan, required to be paid by Seller or any ERISA Affiliate have
been paid on a timely basis, and no act or omission has occurred which could
subject Seller to any excise Tax under the Code or require Seller to indemnify
any individual for such excise Tax;
 
(ii)   each Pension Plan that is intended to qualify under Code §401(a) meets
all requirements for qualification under Code §401(a) and the Treasury
Regulations thereunder; and a favorable determination as to the qualification
under the Code of each of the Pension Plans intended to comply with Code §401(a)
has been made by the IRS; Seller has delivered to Buyer, or Appropriately
Posted, a copy of the most recent favorable determination letter issued by the
IRS concerning such Pension Plan’s qualification; and nothing has occurred since
the date of such favorable determination letter that would result in the loss of
such qualified status;
 

 
- 39 -

--------------------------------------------------------------------------------

 





 
(iii)   all reports and information relating to each Benefit Plan required to be
filed with any Governmental Authority have been timely filed, all material
reports and information relating to each Benefit Plan required to be disclosed
or provided to participants or their beneficiaries have been timely disclosed or
provided, all material contained therein was true, correct and complete in all
material respects, and to the Knowledge of Seller, no fiduciary of any Benefit
Plan has committed a breach of any responsibility or obligation imposed upon
fiduciaries under Title I of ERISA with respect to such Benefit Plan;
 
(iv)   with respect to each Benefit Plan maintained or sponsored by Seller or by
Parent for the benefit of Seller has delivered to Buyer, or Appropriately
Posted, (A) a copy of the plan document, and, in the case of unwritten Benefit
Plans, written descriptions thereof, and all amendments thereto, (B) a copy of
the annual report (if required under ERISA) with respect to each Benefit Plan
for each of the last three (3) years (including all schedules and attachments),
and (C) a copy of the summary plan description together with each summary of
material modifications (if required under ERISA) with respect to each Benefit
Plan;
 
(v)   except for claims for benefits arising in the ordinary course with respect
to any Benefit Plan, there are no material claims, actions, suits, proceedings,
investigations or hearings pending or, to the Knowledge of Seller, threatened in
writing with respect to any Benefit Plan or any fiduciary or assets thereof;
 
(c)   Seller has not made a binding commitment to any current or former employee
or director of Seller that Seller shall establish or implement any additional
Benefit Plan or to amend or modify, in any material respect, any existing
Benefit Plan, other than amendments required by Law.
 
(d)   Neither Seller nor any ERISA Affiliate maintains, contributes to or has
any obligation to contribute to, or has any Liability with respect to, any
employee welfare benefit plan providing medical, health or life insurance or
other welfare-type benefits for current or future retired or terminated
directors, officers or employees of Seller (or any spouse or other dependent
thereof) other than in accordance with and as required by Code Section 4980B and
Part 6 of Subtitle B of Title 1 of ERISA and the rules and regulations issued
thereunder and any successor statute and the rules and regulations issued
thereunder and any similar state Law (hereinafter “COBRA”).
 
(e)   No event has occurred or omission has occurred and no condition exists
with respect to any Benefit Plan that would subject the Business, any Purchased
Asset or Buyer or its Affiliates to any fine, lien, penalty, Tax or other
Liability imposed under ERISA, the Code or the applicable Law.
 

 
- 40 -

--------------------------------------------------------------------------------

 





 
(f)   No participant in a Benefit Plan is entitled to a gross-up, make-whole or
indemnification payment with respect to Taxes imposed under Section 409A of the
Code or Section 4999 of the Code.
 
4.13   Seller Employees.
 
(a)   Section 4.13(a) of the Disclosure Schedule sets forth a correct and
complete list of all employees of Seller as of June 30, 2013, which list sets
forth for each such employee the following: (i) name, (ii) title or position,
(iii) hire date or date of commencement of employment, (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe benefits provided to such
individual.  Except to the extent caused by the Closing Date occurring between
normal paydays and except for any other employment terms providing for deferred
or contingent accrual or payment of compensation, all commissions, bonuses and
other compensation due and payable to employees of Seller for services performed
on or prior to the Closing Date shall have been paid in full as of the Closing
Date.
 
(b)   Except as disclosed in Section 4.13(b) of the Disclosure Schedule:
 
(i)   Seller is not a party to, or bound by, any Collective Bargaining
Agreement, and there are no labor organizations representing, purporting to
represent or, to Seller’s Knowledge, attempting to represent any Seller
employee;
 
(ii)   there is not presently existing, and during the last two (2) years there
has not been, nor, to the Knowledge of Seller, is there presently threatened in
writing (A) any strike, material slowdown, picketing, labor dispute or work
stoppage, or (B) any material charge, grievance Proceeding or other claim
against or affecting Seller relating to the alleged violation of any Law
pertaining to labor relations or employment matters, including any charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission or any comparable Governmental
Authority;
 
(iii)   there is no lockout of any employees of Seller currently in effect and
no such action is presently contemplated by Seller; and
 
(iv)   no officer or management-level employee of Seller has given written
notice to Seller that any such employee intends to terminate or materially
modify his or her employment with Seller.
 
(c)   The qualifications for employment of each of Seller’s employees under
applicable immigration Laws have been reviewed by Seller and a Form I-9 is on
file with Seller for each such employee.
 

 
- 41 -

--------------------------------------------------------------------------------

 





 
(d)   Section 4.13(d) of the Disclosure Schedule sets forth the number of
employees of Seller whose employment has been terminated by Seller since March
31, 2013.
 
4.14   Proceedings.  Except as disclosed in Section 4.14 of the Disclosure
Schedule, there is no Proceeding pending or, to Seller’s Knowledge, threatened
in writing against or by Seller, or its directors or officers (with respect to
Seller), including any Proceeding that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.
 
4.15   Governmental Orders.  Except as set forth in Section 4.15 of the
Disclosure Schedule, Seller is not a party to, or, to Seller’s Knowledge, bound
by, any Governmental Order with respect to or affecting the properties, assets,
personnel or business activities of Seller.  Seller is in material compliance
with all Governmental Orders to which the property, assets, personnel or
business activities of Seller are subject.  The foregoing representations and
warranties set forth in this Section 4.15 shall not apply to (a) environmental
matters, (b) matters related to Taxes, or (c) matters related to Benefit Plans.
 
4.16   Environmental Matters.  Seller has delivered to Buyer, or Appropriately
Posted, all environmental audits, compliance evaluations, surveys,
correspondence, reports, studies, investigations, sampling results and other
similar environmental documents in Seller or Parent’s possession or within
Seller or Parent’s reasonable control relating to any of the Purchased
Assets.  Except as set forth in Section 4.16 of the Disclosure Schedule:
 
(a)   Seller and the Real Properties are, and have been since January 31, 2005,
in material compliance with all applicable Environmental Laws and Environmental
Permits.
 
(b)   Seller possesses and is in material compliance with all applicable
Environmental Permits that are required for the operation of the Business as
presently operated and for the ownership and use of its assets (including the
Real Properties) as presently owned and used.
 
(c)   Seller has not received any as yet unresolved notice alleging (i) any
failure by Seller to comply with any applicable Environmental Law or
Environmental Permit, or (ii) any material Liability under any Environmental
Law.
 
(d)   There is no Environmental Claim pending or, to the Knowledge of Seller,
threatened in writing, against Seller.
 
(e)   No part of any of the Real Properties is currently listed on the National
Priorities List or the Comprehensive Environmental Response, Compensation and
Liability Information System, both promulgated under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), or
any comparable state list, and, to the Knowledge of Seller, no part of any of
the Real Properties is contaminated by any Hazardous Material in material
violation of, or that would give rise to Liability under, any Environmental Law.
 

 
- 42 -

--------------------------------------------------------------------------------

 





 
(f)   Seller has not received any notice from any Person that Seller is a
potentially responsible party, pursuant to CERCLA or any comparable state or
local Law, relating to any real property that is not presently, and never has
been, owned, leased or occupied by Seller but which has been used by Seller and,
Seller has not treated, stored, disposed of, discharged, transported, handled,
or Released any Hazardous Material in material violation of, or that would give
rise to any Liability under, any Environmental Law and, to the Knowledge of
Seller, no other present or previous owner, tenant, occupant or user of the Real
Property has committed or permitted to occur any of the foregoing.  For purposes
of this Section 4.16(f) only, the term “Knowledge” means actual knowledge of a
fact or matter absent any duty to inquire.
 
(g)   There are no active or abandoned aboveground or, to the Knowledge of
Seller, underground storage tanks or individual sewage treatment systems located
at, on or under any Real Property, and to the Knowledge of Seller, no
above-ground or underground storage tank has been located under, in or about the
Real Properties and subsequently removed or filled.
 
4.17   Real Properties.
 
(a)   Except for Seller’s properties located at 111 Industrial Drive, Portland,
Tennessee or as otherwise set forth in Section 4.17(a) of the Disclosure
Schedule, the Owned Real Properties and the Leased Real Properties constitute
all of the real property used by Seller in the conduct of the Business.
 
(b)   INTENTIONALLY DELETED.
 
(c)   Section 4.17(c) of the Disclosure Schedule sets forth the street address
of each of the Leased Real Properties.  Neither Seller nor, to Seller’s
Knowledge, any other party thereto is in breach of or default in any material
respect under (or is alleged to be in breach of or default in any material
respect under, nor has any event or omission occurred that, through the passage
of time or the giving of notice, or both, would constitute a material default
under) any Real Property Lease.  Neither Seller nor, to the Knowledge of Seller,
any other Person, has provided or received any notice of any intention to
terminate or materially modify, any Real Property Lease.
 
(d)   Complete and correct copies of each Real Property Lease (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been delivered to Buyer or have been Appropriately Posted by Seller.
 
(e)   There are no disputes pending or, to Seller’s Knowledge, threatened under
any Real Property Lease.
 
(f)   Seller does not lease or sublease any part of any of the Real Properties
to any other Person.
 

 
- 43 -

--------------------------------------------------------------------------------

 





 
(g)   Seller has not been cited for any violation of any Law involving the use,
maintenance, or operation or condition of any of the Real Properties, or any
part thereof or installations therein, which have not been corrected, and, to
Seller’s Knowledge, the Real Properties comply in all material respects with all
applicable Laws, including the Americans with Disabilities Act, and private
restrictions which are applicable to the Real Properties and the improvements
thereon.
 
(h)   Except as set forth in Section 4.17(h), of the Disclosure Schedule, to the
Knowledge of Seller, (i) each of the Real Properties, including buildings,
fixtures and other improvements thereon, is in good operating condition and
repair, ordinary wear and tear excepted, and (ii) no building or other material
fixture or improvement included within any Real Property is in need of repair
other than as part of routine maintenance in the ordinary course of business or
as a result of ordinary wear and tear.
 
(i)   The use by Seller of each Real Property as currently used is a permitted
use by right in the applicable zoning classification and is not a nonconforming
use or a conditioned use, and no variances are needed and none have been granted
with respect to the Real Property.  There are currently in full force and effect
duly issued certificates of occupancy permitting each Real Property and
improvements located thereon to be legally used and occupied as the same are
currently constituted.
 
(j)   To the Knowledge of Seller, there are no condemnation, expropriation or
other Proceedings in eminent domain pending or threatened in writing with
respect to any Real Property or any portion thereof.  Seller has received no
written notice of actual or threatened condemnation actions affecting any Real
Property or improvements thereon.
 
(k)   Seller has not entered into any other Contract for the sale of the Owned
Real Properties, which continue in effect after Closing Date, nor are there any
effective rights of first refusal or options to purchase the Owned Real
Properties or any other similar legal or equitable rights of others that might
prevent the consummation of the transactions contemplated by this Agreement or
the current use of the Owned Real Properties.
 
(l)   There are no existing or pending special assessments or reassessments by
any Governmental Authority of which Seller has been given written notice
affecting any of the Real Properties, and there are no current or planned public
improvements (water, sewer, sidewalk, street, alley, curbing, etc.) of which
Seller has been given written notice affecting any of the Real Properties.
 
(m)   All utilities necessary for the operation and use of the Real Properties
as currently operated at each location, including telephone, sewer system,
water, electricity, gas and any other utilities necessary for the operation and
use of the Real Properties as currently operated at each location, are
available, connected and operational.
 

 
- 44 -

--------------------------------------------------------------------------------

 





 
(n)   To the Knowledge of Seller, except as disclosed in Section 4.17(n) of the
Disclosure Schedule, (i) no building or other improvement which is part of any
Owned Real Property encroaches, in any respect, upon any real property owned by
any adjacent landowner or upon any real property interest held by any other
Person (including easements on any parcel) and, (ii) no building or other
improvement of any other Person encroaches upon any Owned Real Property.
 
(o)   Seller has delivered to Buyer, or Appropriately Posted, copies of the
deeds, leases and other instruments by which Seller acquired an ownership,
leasehold or other interest in the Real Properties, and copies of all other
documents in the possession of Seller relating to such Real Property interests,
including title insurance policies, opinions, abstracts, and surveys.
 
4.18   Intellectual Property.
 
(a)   Section 4.18(a) of the Disclosure Schedule lists all Intellectual Property
Registrations in respect of any Purchased Intellectual Property and all material
non-registered trademarks included in the Purchased Intellectual Property.  All
required filings and fees related to such Intellectual Property Registrations
have been timely filed with and paid to the relevant Governmental Authorities
and authorized registrars, and all such Intellectual Property Registrations are
otherwise in good standing.  Seller has not been advised in writing of any
trademark, service mark or trade name included in the Purchased Intellectual
Property that is now or has been involved in any opposition, invalidation or
cancellation Proceeding and, to the Knowledge of Seller, no such action is
threatened in writing with respect to any such trademark, service mark or trade
name.  To the Knowledge of Seller, there is no potentially interfering
trademark, trademark application or trade name of any other Person in use or
pending that would adversely affect any trademark, service mark or trade name
included in the Purchased Intellectual Property.
 
(b)   Seller owns all right, title and interest in and to the Purchased
Intellectual Property, which Purchased Intellectual Property shall, as of the
time of, and immediately after giving effect to, the Closing, be free and clear
of Encumbrances, other than Permitted Encumbrances.  For purposes of this
Section 4.18(b) only, the term “Encumbrances” does not include claims, demands
or any related Liabilities pertaining to alleged infringement of Intellectual
Property rights of any Third Party.  Seller is in material compliance with all
Laws applicable to the Purchased Intellectual Property and its ownership and use
thereof.
 

 
- 45 -

--------------------------------------------------------------------------------

 





 
(c)   Section 4.18(c) of the Disclosure Schedule lists all licenses, sublicenses
or other Contracts pursuant to which Seller licenses (as licensee) any
Intellectual Property of any Person for use in the conduct of the Business,
excluding licenses of commercially mass produced “shrink-wrap” software products
(collectively, the “Intellectual Property Licenses”).  Seller has delivered to
Buyer, or Appropriately Posted, true and complete copies of all such
Intellectual Property Licenses.  Each Intellectual Property License is valid,
binding and enforceable against Seller and, to the Knowledge of Seller, each
other party thereto in accordance with its terms and is in full force and effect
(except as enforceability may be limited in the exercise of judicial discretion
through the application of bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar applicable Laws of general applicability relating
to or affecting creditors’ rights).  Neither Seller nor, to Seller’s Knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any written notice of any intention to terminate, any Intellectual Property
License, nor to the Knowledge of Seller, has any event or omission occurred
that, through the passage of time or the giving of notice, or both, would
constitute a default, or permit the termination or modification of any
Intellectual Property License.
 
(d)   To the Knowledge of Seller, the Purchased Intellectual Property and
Intellectual Property Licenses, and their use in the conduct of the Business as
conducted by Seller have not infringed, violated or misappropriated the
Intellectual Property of any Person and do not now infringe, violate or
misappropriate the Intellectual Property of any Person.  Seller has not received
any written communication that alleges any such infringement, violation or
misappropriation by Seller, and none of the Purchased Intellectual Property or
Intellectual Property Licenses is subject to any outstanding Governmental Order.
 
(e)   Section 4.18(e) of the Disclosure Schedule lists all licenses, sublicenses
and other Contracts pursuant to which Seller grants rights or authority to any
Person with respect to the use of any Purchased Intellectual Property or any
Intellectual Property License.  Seller has delivered to Buyer, or Appropriately
Posted, true and complete copies of all such licenses, sublicenses and other
Contracts.  Each such license, sublicense and other Contract is valid, binding
and enforceable against Seller and, to Seller’s Knowledge, each other party
thereto in accordance with its terms and is in full force and effect (except as
enforceability may be limited in the exercise of judicial discretion through the
application of bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar applicable Laws of general applicability relating to or
affecting creditors’ rights).  Neither Seller nor, to Seller’s Knowledge, any
other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any written notice of any intention to terminate, any such license, sublicense
or other Contract, nor, to the Knowledge of Seller, has any event or omission
occurred that, through the passage of time or the giving of notice, or both,
would constitute a material default under, or permit the termination or
modification of, any such license, sublicense or other Contract.
 

 
- 46 -

--------------------------------------------------------------------------------

 





 
(f)   To Seller’s Knowledge, no Person has infringed, violated or
misappropriated, or is infringing, violating or misappropriating, any Purchased
Intellectual Property or any Intellectual Property License.
 
4.19   Related Party Transactions.  Section 4.19 of the Disclosure Schedule
describes each business relationship (excluding employee compensation and
benefits paid or provided in the ordinary course of business and other ordinary
incidents of employment), including any amounts owed by either party existing on
the date of this Agreement between Seller, on the one hand, and any Affiliate of
Seller or any director or employee of Seller or any Affiliate of Seller, on the
other hand.
 
4.20   Sufficiency of Assets.  Except for the Excluded Assets and the assets of
Parent or other Affiliates of Seller used in their provision of inter-company
services to Seller, the Purchased Assets are sufficient for the conduct of the
Business as presently conducted and as conducted during the last thirty-six (36)
months (excluding the period of time during which the presses included in the
Equipment were not in operation).  Section 4.20 of the Disclosure Schedule
contains a correct and complete list of all such services provided to Seller by
Parent or other Sellers Affiliates (including any shared employees of Seller and
Parent or other Affiliates of Seller).
 
4.21   Customers and Suppliers.  Section 4.21 of the Disclosure Schedule lists
(a) the ten (10) largest suppliers of Seller with respect to the Business, and
(b) the ten (10) largest customers of Seller with respect to the Business, each
for the fiscal year ended December 31, 2012.  Except as set forth in Section
4.21 of the Disclosure Schedule, Seller has not received written notice or, to
Seller’s Knowledge, any other notice of any termination, cancellation or
material change of terms (or substantial reduction of use or supply of product
or service) by any such supplier or customer relating to its business
relationship with Seller and, to the Knowledge of Seller, no such termination or
cancellation has been threatened in writing or, to Seller’s Knowledge, in any
other manner by any such supplier or customer, except in each case where such
termination, cancellation or modification would not be materially adverse to the
Business.  For purposes of this Section 4.21 only, the term “Knowledge” means
the knowledge that any of Rick Dauch, Greg Risch, Greg Kern, Todd Pollack,
Rajneesh Banga, Joe Brodzinski, Chad Monroe, all plant managers of Seller as of
immediately prior to the Closing, and Stephen Martin, Parent’s Senior Vice
President and General Counsel, actually has, assuming or after reasonable
inquiry.
 
4.22   Inventory.  All Inventory of Seller reflected on the Recent Balance Sheet
is valued in accordance with GAAP and consists of a quality and quantity usable
and saleable in the ordinary course of business, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value or for which adequate reserves have been established and
identified on the Recent Balance Sheet.  All Inventory purchased since the date
of the Recent Balance Sheet has been purchased at market prices and consists of
a quality and quantity usable and saleable in the ordinary course of
business.  Except as set forth in Section 4.22 of the Disclosure Schedule, no
Inventory is held on a consignment basis.  The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are
reasonable in the present circumstances of Seller.  Except as disclosed in
Section 4.22 of the Disclosure Schedule, all Inventory is located at, or is in
transit to or from, the Real Properties.
 

 
- 47 -

--------------------------------------------------------------------------------

 





 
4.23   Accounts Receivable.  Except as disclosed in Section 4.23 of the
Disclosure Schedule, all accounts receivable and notes receivable of Seller
reflected on the Recent Balance Sheet, and all accounts receivable and notes
receivable of Seller that have arisen since the date of the Recent Balance
Sheet, in each case to the extent applicable to the Business (a) arose out of
arm’s-length transactions actually made in the ordinary course of business of
Seller, (b) are the valid and, to the Knowledge of Seller, legally binding
obligations of the parties obligated to pay such amounts (except as
enforceability may be limited in the exercise of judicial discretion through the
application of bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar applicable Laws of general applicability relating to or
affecting creditors’ rights), (c) to the Knowledge of Seller, are not subject to
any counterclaim or setoff, (d) fully reflect all returns, allowances and
promotions, and (e) to the Knowledge of Seller, are not in dispute.  All of the
outstanding accounts receivable deemed uncollectible have been reserved against
on the Recent Balance Sheet in accordance with GAAP.  Seller has not canceled,
or agreed to cancel, in whole or in part, any accounts receivable reflected on
or created since the Recent Balance Sheet, except in the ordinary course of the
Business consistent with past practice Section 4.23 of the Disclosure Schedule
contains an aged schedule of accounts receivable of Seller applicable to the
Business as of June 30, 2013.
 
4.24   Product Warranties; Recalls.  Section 4.24 of the Disclosure Schedule
sets forth all of Seller’s express written warranties made with respect to the
products of the Business sold by Seller and Seller’s policies with respect to
returns of such products.  Except as set forth in Section 4.24 of the Disclosure
Schedule, since December 31, 2007, Seller has not made any express product
warranties in connection with the sale of products sold by Seller.  Section 4.24
of the Disclosure Schedule sets forth the aggregate annual cost to Seller of
performing warranty obligations for each of the previous three (3) fiscal years
and the current fiscal year through June 30, 2013.  Section 4.24 of the
Disclosure Schedule also contains a description of all (a) pending product
recalls involving Seller products and (b) recall campaigns to which Seller has
been subject since December 31, 2007.  To Seller’s Knowledge, no facts or
conditions exist that would require Seller to undertake a recall of any products
produced by Seller since December 31, 2007 and through the date hereof.  All
products sold by Seller since December 31, 2007 have been designed,
manufactured, labeled and performed so as to meet and comply with all applicable
governmental standards and specifications, product specifications, applicable
contractual commitments, express warranties and all applicable Laws and
Governmental Orders currently in effect.  Seller does not have any Liability for
replacement or repair of any products or services of Seller (or other damages in
connection therewith) or any other customer or product obligations not reserved
against on the Recent Balance Sheet.
 
4.25   Brokers and Finders.  With the exception of BMO Capital Markets Corp.,
none of Seller, Parent or any of their Affiliates has retained, engaged or
entered into any Contract or commitment (whether written or oral) with any
broker, finder or investment banker who is or shall be entitled to a broker’s
commission, finder’s fee, investment banker’s fee or similar payment in
connection with (a) the negotiation, execution or performance of this Agreement,
(b) the consummation of the transactions contemplated by this Agreement or
(c) introducing the Parties to each other.  Parent is solely responsible for any
fees or similar payments due to BMO Capital Markets Corp. pursuant to Parent’s
engagement of BMO Capital Markets Corp. in connection with this Agreement and
the transactions contemplated hereby.
 

 
- 48 -

--------------------------------------------------------------------------------

 





 
4.26   No Fraudulent Conveyance.  Neither Seller’s or Parent’s entry into this
Agreement nor the consummation of the transactions contemplated hereby
constitutes a fraudulent conveyance or preferential transfer under the United
States Bankruptcy Code, 11 U.S.C. §§101, et seq. or any other federal, state or
local Laws affecting the rights of creditors generally.
 
ARTICLE 5                      
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
In order to induce Seller and Parent to enter into this Agreement and consummate
the transactions contemplated hereby, Buyer hereby represents and warrants to
Seller and Parent as follows:
 
5.1   Incorporation and Qualification of Buyer.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has full corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as and where currently conducted.  Buyer is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which the
ownership of its assets or the operation of its business as currently conducted
makes such licensing or qualification necessary, except where the failure to be
so qualified would not result in a Material Adverse Effect.
 
5.2   Authority of Buyer.  Buyer has full corporate power and authority to enter
into this Agreement and the other Transaction Documents to which it is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which it is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer.  This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller and Parent)
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms (subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar applicable Laws of
general applicability relating to or affecting creditors’ rights).  Upon their
execution and delivery by Seller, Parent and/or Buyer (as applicable) at the
Closing, (and assuming their due authorization, execution and delivery by
Seller, Parent or any other applicable party), the other Transaction Documents
to which Buyer is a party shall constitute legal, valid and binding obligations
of Buyer, enforceable against Buyer in accordance with their respective terms
(subject to bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar applicable Laws of general applicability relating to or
affecting creditors’ rights).
 

 
- 49 -

--------------------------------------------------------------------------------

 





 
5.3   No Conflicts.  The execution, delivery and performance by Buyer of this
Agreement and the other Transaction Documents to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby, do not
(a) conflict with or result in a violation or breach of, or default under (or
event that with notice or lapse of time or both would constitute a default), any
provision of the certificate of incorporation, bylaws or other charter documents
of Buyer, (b) conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to Buyer, or (c) conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which Buyer is a party or by which
Buyer is bound.
 
5.4   Notices and Consents.  No consent, approval, exemption, order or
authorization of, or registration, declaration, notification or filing with any
Person is required to be obtained or made by Buyer or any of its Affiliates in
connection with the execution, delivery, and performance of this Agreement.
 
5.5   Brokers.  No broker, finder, investment banker or other Person is entitled
to any brokerage, finder’s or other fee or commission in connection with the
Parties’ entry into this Agreement or the consummation of the transactions
contemplated hereby based upon arrangements made by or on behalf of Buyer or any
Affiliate thereof, except for brokers, finders, investment bankers or other
Persons, the fees, commissions and expenses of which will be paid in full by
Buyer.
 
5.6   Proceedings.  There are no Proceedings pending or, to Buyer’s knowledge,
threatened in writing against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.  To the knowledge of Buyer, no event has
occurred or circumstances exist that may give rise or serve as a basis for any
such Proceeding.
 
5.7   Environmental and Engineering Reports.  Buyer has delivered to Seller
copies of all engineering and environmental reports, studies, investigations,
sampling results and other similar documents in the possession of Buyer or any
of its Affiliates or within the reasonable control of Buyer or any of its
Affiliates relating to Buyer’s due diligence investigation of the Real
Properties and the improvements and operating assets located thereon, but
excluding any such items provided by Seller or Parent to Buyer.
 

 
- 50 -

--------------------------------------------------------------------------------

 





 
5.8   Limitation on Seller Representations and Warranties.  BUYER HEREBY
ACKNOWLEDGES THAT THE REPRESENTATIONS AND WARRANTIES OF SELLER IN ARTICLE 4 OF
THIS AGREEMENT AND IN THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE SOLE AND
EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT, ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE
EXPRESS OR IMPLIED (INCLUDING ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL
CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF SELLER OR THE
BUSINESS, OR ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE) ARE SPECIFICALLY DISCLAIMED BY SELLER AND PARENT.  Buyer
acknowledges that any estimates, forecasts, or projections furnished or made
available to it concerning Seller or its properties, business or assets may not
have been prepared in accordance with GAAP or standards applicable under the
Securities Act of 1933.
 
ARTICLE 6                      
 
COVENANTS AND AGREEMENTS OF THE PARTIES
 
6.1   Public Announcements.  Following the Closing Date, except as otherwise
required by applicable Law or applicable stock exchange rules, any press release
or other publicity concerning the Parties’ entry into this Agreement or the
transactions contemplated hereby (including the terms hereof) shall be made only
with the joint consent of Parent and Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed).  Notwithstanding the foregoing,
Buyer acknowledges that Parent shall issue a press release and make related
filings under the Securities Exchange Act of 1934 related to the Parties’ entry
into this Agreement and the consummation of the transactions contemplated
hereby.  Parent shall provide Buyer reasonable time to comment on such press
release prior to issuance, but Buyer’s right to comment on such release shall
not delay Parent’s issuance of such press release or its making of such filings,
nor shall such right to comment affect Parent’s determination as to what
substantive content should be in such press release and filings in order for
Parent to comply with applicable Law.  Nothing in this Section 6.1 shall
restrict the right of any Party to disclose the terms of this Agreement and the
transactions contemplated hereby (a) to authorized Representatives of such
Party, (b) following the Closing, in any Party’s financial statements (including
the notes thereto), and (c) to any Party’s Affiliates, auditors, attorneys or
financing sources.
 

 
- 51 -

--------------------------------------------------------------------------------

 





 
6.2   Post-Closing Inspection of Records; Cooperation.
 
(a)   Seller and Buyer shall make their respective books and records (including
work papers in the possession of their respective accountants) with respect to
the Business available for inspection by the other Party, or by the other
Party’s Representatives, for reasonable and proper business purposes at
reasonable times during normal business hours, for a six (6)-year period after
the Closing Date, with respect to all transactions relating to the Business, the
Purchased Assets or the Assumed Liabilities occurring prior to and including the
Closing, and the historical financial condition, assets, liabilities, operations
and cash flows of Seller prior to the Closing Date.  As used in this Section
6.2, the right of inspection includes the right to make extracts or copies at
the cost of the Party seeking such extracts or copies, provided that such Party
seeking such extracts or copies maintains a log of such extracts or copies and
provides a copy of such log to the other Parties upon request.  The rights of
inspection and to make extracts or copies, as set forth in this Section 6.2(a)
is subject to the following: (i) the terms and conditions of Section 6.3,
(ii) at the election of the providing Party, the terms and conditions of a
customary nondisclosure agreement to be entered into by Seller and Buyer prior
to such inspection, and (iii) the right of the providing Party to supervise, or
appoint a Representative to supervise, such inspection.
 
(b)   The Parties shall cooperate reasonably with each other with respect to the
defense of any Third Party Claim subsequent to the Closing Date which is not
subject to the indemnification provisions contained in ARTICLE 7, provided that
the Party requesting cooperation shall reimburse the other Party for the other
Party’s reasonable out-of-pocket costs and expenses of furnishing such
cooperation (but excluding any salary, benefits or other compensation costs of
such other Party’s employees involved with the provision of such cooperation),
except to the extent such other Party is indemnified against such costs and
expenses under ARTICLE 7.  Such cooperation shall include making available to
the requesting Party, at such times and under such circumstances so as not to
unreasonably disrupt business, the relevant information, documents, records and
employees of the cooperating Party, allowing the relevant personnel of the
cooperating Party to assist the requesting Party in participating in any such
matter (including, at the sole cost and expense of the requesting Party,
providing testimony in any Proceeding), executing and delivering documents or
instruments and taking all such action as the requesting Party reasonably
requests in connection with such matter.  Such cooperation shall be subject to
the following: (i) the terms and conditions of Section 6.3, (ii) at the election
of the cooperating Party, the terms and conditions of a customary nondisclosure
agreement to be entered into by Seller and Buyer prior to making any
information, documents, records or employees available pursuant to this Section
6.2(b), (iii) the right of the cooperating Party to supervise, or appoint a
Representative to supervise, any review, inspection, copying or other use of any
information, documents, records and employees made available pursuant to this
Section 6.2(b), and (iv) the right of the cooperating Party to designate which
employees of the cooperating Party are the relevant employees to assist the
requesting Party in participating in any such matter.  In addition, in the event
that the requesting Party makes any copies or extractions of the information
made available by the cooperating Party pursuant to this Section 6.2(b), the
requesting Party will maintain a log of such copies or extractions and will make
such log available to the cooperating Party upon request.
 

 
- 52 -

--------------------------------------------------------------------------------

 





 
(c)   Notwithstanding anything to the contrary contained in this Section 6.2(c),
(i) no Party shall be obligated to provide any other Party with access to any
books, records or other documents pursuant to this Section 6.2(c) where such
access would violate any applicable Law, (ii) any Party may refuse to provide
access to any communication between such Party or any of its Affiliates and
its/their legal counsel in order to preserve the attorney-client privilege in
respect of such communication, and (iii) if any of the Parties is in an
adversarial relationship, including in actual or threatened litigation, the
furnishing of information, documents or records in accordance with any provision
of this Section 6.2(c) shall be subject to applicable rules relating to
discovery.
 
6.3   Confidential Information.
 
(a)   Business Confidential Information.  For a five (5)-year period beginning
on the Closing Date (the “Restricted Period”), each of Seller and Parent shall,
and shall cause each of its Affiliates to, maintain all Business Confidential
Information in confidence and not disclose any Business Confidential Information
to any Person other than Buyer, and not use any Business Confidential
Information for its own benefit or the benefit of any Third Party.  Nothing in
this Agreement, however, shall prohibit Seller, Parent or any Affiliate thereof
from using or disclosing Business Confidential Information: (i) to the extent
reasonably necessary for Seller or Parent to enforce the terms of this Agreement
or any other agreement or instruments executed in connection herewith, (ii) to
the extent Seller, Parent or any applicable Affiliate determines that such use
or disclosure is reasonably necessary for the pursuit or defense of any
Proceeding against or by Buyer or any Affiliate thereof, including in connection
with challenging or defending any claim for indemnification by a Buyer
Indemnified Party under Section 7.3, (iii) to the extent any such Business
Confidential Information constitutes shared information that is used by Parent
or any Affiliate thereof in the ordinary course conduct of its own business,
(iv) to the extent required by Law (including the rules and regulations of any
U.S. stock exchange or automated dealer quotation system) or accounting
requirements, including in connection with any accounting, audit, Tax or
regulatory compliance of Parent or any Affiliate, or (v) to the extent
disclosure is mandated by any Governmental Order, provided that, in the case of
clauses (ii), (iv) and (v) above, Seller or Parent (A) provides Buyer with
written notice of such mandated disclosure prior to such disclosure being made,
(B) cooperates reasonably with Buyer in any Buyer effort to obtain a protective
order or other confidentiality treatment with respect to such Business
Confidential Information whose disclosure is mandated, and (C) discloses only
that portion of such Business Confidential Information required to be disclosed.
 

 
- 53 -

--------------------------------------------------------------------------------

 





 
(b)   Seller Confidential Information.  During the Restricted Period, Buyer
shall, and Buyer shall cause each of its Affiliates to, maintain in confidence
all Seller Confidential Information disclosed to or otherwise obtained by Buyer,
Seller or any such other Affiliate, whether before, on or after the Closing
Date, and not disclose any Seller Confidential Information to any Person, and
not use any Seller Confidential Information for Buyer’s own benefit or the
benefit of any Affiliate or Third Party.  Nothing in this Agreement, however,
shall prohibit Buyer or any Affiliate thereof from using or disclosing Seller
Confidential Information: (i) to the extent reasonably necessary for Buyer to
enforce the terms of this Agreement or any other agreement or instrument
executed in connection herewith, (ii) to the extent Buyer or any applicable
Affiliate determines that such use or disclosure is reasonably necessary for the
pursuit or defense of any Proceeding against or by Seller, Parent or any
Affiliate thereof, including in connection with challenging or defending any
claim for indemnification by a Seller Indemnified Party under Section 7.2, (iii)
to the extent required by Law (including the rules and regulations of any U.S.
stock exchange or automated dealer quotation system) or accounting requirements,
including in connection with any accounting, audit, Tax or regulatory compliance
of Buyer, or (iv) to the extent disclosure is mandated by any Governmental
Order, provided that, in the case of clauses (ii) and (iv) above, Buyer
(A) provides Parent with written notice of such mandated disclosure prior to
such disclosure being made, (B) cooperates reasonably with Parent in any Parent
effort to obtain a protective order or other confidentiality treatment with
respect to such Seller Confidential Information whose disclosure is mandated,
and (C) discloses only that portion of such Seller Confidential Information
required to be disclosed.
 
6.4   Non-Competition; Non-Solicitation Covenants of Seller and Parent.  As an
inducement to Buyer to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to preserve the goodwill associated with
the Business, during the Restricted Period, each of Seller and Parent shall not,
and Seller and Parent shall cause their respective Affiliates not to, directly
or indirectly:
 
(a)   engage in, continue in or carry on any business that competes with any
aspect of the Business (as presently conducted or as intended, as of immediately
prior to Closing, by Seller to be conducted), including owning or controlling
any financial interest in any Business Competitor;
 
(b)   consult with, advise or assist in any way, whether or not for
consideration, any Business Competitor in any aspect of any business that is
competitive with the Business, including advertising or otherwise endorsing the
products or services of any Business Competitor, soliciting customers or
otherwise serving as an intermediary for any Business Competitor or loaning
money or rendering any other form of financial assistance to any Business
Competitor;
 

 
- 54 -

--------------------------------------------------------------------------------

 





 
(c)   hire any employee of Buyer who is listed on Schedule 6.4(c) or who is
involved in the management of the Business, other than employees listed on
Schedule 6.6(a); provided, however, that in connection with the expiration or
termination of the Tennessee II Lease for any reason, Seller may hire or
contract with a reasonable number of such employees with relevant technical
skills so as to facilitate Seller’s compliance with its obligations under
Section 6.15 with respect to the decommissioning and draining of the Plating
Line, and Seller and Buyer shall confer in good faith prior to the effective
time of expiration or termination of the Tennessee II Lease to identify such
employees and cooperate reasonably to arrange for their hiring or contracting by
Seller pursuant to this Section 6.4(c) (subject to each such employee’s consent
to such hiring or contracting by Seller);
 
(d)   solicit or induce any employee, commissioned salesperson or consultant
included in the Hired Employees or any individual in a similar position with
Buyer after the Closing to terminate his or her employment or contractual
relationship with Buyer or make any offer of employment or engagement to such
Person; provided, however, that the foregoing shall not prohibit Seller, Parent
or any Affiliate thereof from making general solicitations for employment to the
public that are not specifically targeted at such employees, commissioned
salespersons or consultants or from hiring any such individual who voluntarily
and without solicitation from Seller, Parent or any Affiliate thereof (other
than a permitted general solicitation as described above) contacts Seller,
Parent or any Affiliate thereof in order to obtain employment or other
contractual engagement; or
 
(e)   engage in any practice the purpose of which is to evade Seller and
Parent’s covenants in this Section 6.4(e).
 
Notwithstanding anything to the contrary set forth in this Agreement, it shall
not be a violation of Section 6.4(a) or 6.4(b) if (i) Parent, Seller or any
Affiliate thereof (A) acquires or owns not more than five percent (5%) of any
class of securities of an entity that are listed or quoted for trading on any
U.S. national stock exchange or automated dealer quotation system, (B) purchases
any product from a Business Competitor as a component part to be incorporated
into a product manufactured or sold by Parent, Seller or such Affiliate,
(C) continues to operate any of the wheel end businesses of Parent and its
Affiliates in substantially the same manner as such business was operated by
Parent and its Affiliates as of immediately prior to Closing (but without any
limitation on future change or expansion of locations of such business) or
operates any other wheel manufacturing business, (D) sells or leases the
Tennessee II Property and/or the Equipment located thereon that comprises the
Plating Line to any Third Party, or (E) acquires any company or business which
has a division generating less than ten percent (10%) of the gross annual
revenues of such company or business that would constitute a Business
Competitor, provided that Parent, Seller or any applicable Affiliate divests its
ownership of such Business Competitor division or otherwise terminates the
operation of such Business Competitor division within one (1) year of the date
of its acquisition, or (ii) Seller’s Affiliate, Brillion Iron Works, Inc.,
continues to operate its business in substantially the same manner as such
business was operated immediately prior to Closing (but without any limitation
on future change or expansion of locations of such business).  Further, if a
Change of Control of Parent occurs during the Restricted Period, the provisions
of Section 6.4(a) and 6.4(b) shall not apply to the Person acquiring control of
Parent or any of such acquiring Person’s Affiliates that existed before the
occurrence of such Change of Control or to any reorganized structure of Parent
and its Affiliates after giving effect to such Change of Control, provided that
none of the manufacturing facilities of Parent and its Affiliates that existed
before the occurrence of such Change of Control may be used after such Change of
Control and during the remainder of the Restricted Period in a manner that would
violate Section 6.4(a) or 6.4(b).  The geographic scope of the covenant not to
compete set forth in Section 6.4(a) and 6.4(b) shall extend throughout the
United States, Canada and Mexico.  Buyer may sell, assign or otherwise transfer
this covenant not to compete, in whole or in part, to any Person that purchases
substantially all of the Business (whether by asset sale, merger or
otherwise).  Recognizing the specialized nature of the Business, Seller and
Parent acknowledge and agree that the duration, geographic scope and activity
restrictions of this covenant not to compete are reasonable.
 

 
- 55 -

--------------------------------------------------------------------------------

 





 
6.5   Injunctive Relief; Adjustment of Restrictions to Comply With Law.  Seller
and Parent acknowledge and represent that the covenants and agreements in
Sections 6.4 are reasonable and necessary for the protection of the Business and
are an essential inducement to Buyer to enter into this Agreement and consummate
the transactions contemplated hereby.  If, at the time of enforcement of this
Agreement, a court holds that the restrictions stated in Section 6.4 are
unreasonable under circumstances then existing, the Parties agree that the
maximum period, scope or geographical area reasonable under such circumstances
shall be substituted for the stated period, scope or area; provided that no such
substitution shall place a greater restriction on Seller, Parent or their
respective Affiliates than as set forth in Sections 6.4.  Seller and Parent
agree that money damages would not be an adequate remedy for any breach of
Section 6.4.  Therefore, in the event of a breach or threatened breach of any
provision of Section 6.4 that is continuing, Buyer may, in addition to other
rights and remedies existing in Buyer’s favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violation of, the provisions Section 6.4 (without
posting a bond or other security) and without any requirement to prove actual
damage or harm caused by such breach.
 
6.6   Employees.
 
(a)   On the Closing Date, Buyer shall offer employment to all employees of
Seller engaged exclusively in the Business other than the employees of Seller
listed on Schedule 6.6(a).  All such offers of employment shall be on terms
determined by Buyer in its sole discretion.  Each Seller employee who accepts
Buyer’s offer of employment and is hired by Buyer is referred to herein as a
“Hired Employee.”  On the Closing Date, effective as of the Effective Time,
Seller shall terminate the employment of each Hired Employee and Buyer shall
commence its employment of each Hired Employee.
 
(b)   Nothing in this Agreement shall limit the right of Buyer to terminate the
employment of any Hired Employee following the Closing Date; provided, however,
that Buyer shall indemnify Seller, Parent and their Affiliates for, from and
against any Claim or other Liability resulting from Buyer’s termination of Hired
Employees that would give rise to any Claim against Seller, Parent or any
Affiliate thereof under the Worker Adjustment and Retraining Notification Act or
any equivalent state Law.
 
(c)   Subject to restrictions imposed by applicable Law and prior approval of
arrangements in advance by and through one or more executive officers of Seller
or Parent, not to be unreasonably withheld or delayed, Seller and Parent shall
cooperate with Buyer and shall permit Buyer prior to the Closing Date, (i) to
meet with employees of Seller at such times as Buyer shall reasonably request,
(ii) to speak with such employees who are being considered for employment by
Buyer, (iii) to distribute to such employees such forms and other documents
relating to potential employment after the Closing; and (iv) to permit Buyer,
upon request, to review personnel files and other relevant employment
information regarding such employees.
 

 
- 56 -

--------------------------------------------------------------------------------

 





 
(d)   Following the Closing, Seller and Buyer shall cooperate reasonably with
each other to provide an orderly administrative transition to Buyer of the Hired
Employees, including the provision by Seller to Buyer of all necessary or
appropriate documents, records, materials, accounting files and Tax information
with respect to the Hired Employees.  Seller and Buyer agree to utilize the
standard procedure set forth in IRS Revenue Procedure 2004-53 with respect to
wage reporting for Hired Employees, such that Seller shall be responsible for
all reporting of wages and other compensation paid by it to Hired Employees up
to and including the Closing Date (including furnishing and filing of Forms W-2
and W-3).
 
(e)   Parent shall be responsible for providing all notices and continuation
coverage required under COBRA to all employees who are or become “M&A Qualified
Beneficiaries” (as such term is defined in Treasury Regulations §54.4980B-9) as
a result of the consummation of the transactions contemplated by this
Agreement.  Specifically, Parent agrees that all obligations to provide such
continuation coverage to M&A Qualified Beneficiaries are being allocated to
Parent.  If Parent or any of its Affiliates ceases to maintain a group health
care plan, then, notwithstanding any other provision of this Agreement to the
contrary, Parent shall reimburse Buyer for any and all expenses incurred by
Buyer in excess of the premiums collected by Buyer from M&A Qualified
Beneficiaries and any actual reinsurance recoveries (including claims incurred
under Buyer or its Affiliates’ group health plan, administrative fees,
reinsurance premiums, etc.) in providing such continuation coverage to such M&A
Qualified Beneficiaries.
 
(f)   On the Closing Date and for at least the first ninety (90) days following
the Closing Date, Buyer shall have available and shall offer to all Hired
Employees who remain employed at the time of such offer and their dependents,
medical, dental and vision plan coverage providing similar benefits as those
provided to Seller employees under Parent’s medical, dental and vision plans as
in effect immediately before the Closing Date (the “Buyer Health Plans”).  Buyer
shall recognize, for all Hired Employees, from and after the Closing, credit for
all service with Seller and its Affiliates, prior to the Closing, for the
following purposes: (i) vacation and paid time off accruals; (ii) eligibility to
participate in the Buyer Health Plans covering Hired Employees, unless, if any
Buyer Health Plan is an insured medical plan, Buyer is unable to do so using
commercially reasonable efforts; and (iii) eligibility to participate, vesting
credit, and eligibility to commence benefits under any qualified pension plan
covering Hired Employees.  If any Buyer Health Plan is an insured plan, Buyer
shall use reasonable efforts to cause its medical insurance coverage provider to
waive any waiting period, pre-existing condition limitation or other
qualification, limitation or restriction on commencement of medical insurance
coverage for Hired Employees and their respective dependents.
 
(g)   Without limiting the foregoing, for all periods prior to, on and after the
Closing Date, Seller shall be solely responsible for (and all such obligations
shall be considered Retained Liabilities hereunder):
 

 
- 57 -

--------------------------------------------------------------------------------

 





 
(i)   all Liabilities arising out of or relating to employee benefits or
compensation plans, programs, agreements or arrangements sponsored, maintained
or contributed to by Seller or any of its ERISA Affiliates, including (A) all
Liabilities arising under the Benefit Plans, (B) all Liabilities arising under
Title IV of ERISA, and (C) all Liabilities with respect to salaries, wages,
commissions, bonuses, vacation, sick pay or paid time off and other employee
benefits of any nature that are payable or owed to any current or former
employee or independent contractor of Seller in respect of services rendered by
such individuals;
 
(ii)   all severance and related obligations of Seller, Parent or any Affiliate
thereof arising in connection with Seller’s termination of employment of any
employee (including any Hired Employee), including all Liabilities to provide
“continuation coverage” to such employees (and their covered dependents) under
the applicable health plans of Seller, Parent or any Affiliate thereof with
respect to all qualifying events under COBRA that occur prior to or as of the
Closing; and
 
(iii)   all Liabilities arising out of or relating to any claims by any current
or former employees or independent contractors of Seller with respect to any
personal injuries incurred prior to the Closing Date, including workers’
compensation, disability or similar workers’ protection claims, arising prior to
or after the Closing, regardless of when any such claim is made or asserted, and
sustained in connection with the employment or retention of such employee by
Seller.
 
(h)   The representations, warranties, covenants and agreements of the Parties
contained herein are for the sole benefit of the Parties, and employees are not
intended to be and shall not be construed as beneficiaries hereof unless
otherwise specifically provided.  No provision of this Agreement shall create
any third party beneficiary or other rights in any employee or former employee
(including any beneficiary or dependent thereof) of Seller in respect of
employment with Buyer or in respect of any benefits that may be provided,
directly or indirectly, under any employee benefit plan, agreement, policy or
arrangement which may be established by Buyer and nothing in this Agreement
amends any plan of Buyer.  Nothing in this Agreement shall be construed as an
amendment to any benefit plan of Buyer for any purpose.
 
6.7   Transfer Taxes and Apportionments.
 
(a)   Seller shall pay all transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with sale, transfer and conveyance of the
personal property included in the Purchased Assets and assumption of the Assumed
Liabilities (excluding any income Tax) (collectively, “Personal Property
Transfer Taxes”), regardless of the Party on whom such Taxes are imposed by Law,
when due.  Any deed or other transfer Tax payable in connection with the
conveyance of the Owned Real Properties at Closing shall be dealt with in
accordance with Section 3.7.  The Party required to file any Tax Return or other
document that includes or is otherwise with respect to any Personal Property
Transfer Taxes shall, at its own expense, timely file any such Tax Return and
the other Parties shall cooperate reasonably with respect thereto if and as
requested by the Party making such filing.
 

 
- 58 -

--------------------------------------------------------------------------------

 





 
(b)   Without duplication of any apportionment made at Closing in accordance
with Section 3.8, all real property, personal property and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between Seller and Buyer based
on the number of days of such taxable period included in the Pre-Closing Tax
Period and the number of days included in the Post-Closing Tax Period.  Seller
shall be liable for the amount of such Apportioned Obligations that is
attributable to the Pre-Closing Tax Period, and Buyer shall be liable for the
amount of such Apportioned Obligations that is attributable to the Post-Closing
Tax Period.
 
(c)   Apportioned Obligations and Personal Property Transfer Taxes shall be
timely paid, and all applicable filings, reports and returns shall be filed, as
provided by applicable Law.  The paying Party shall be entitled to prompt
reimbursement from the non-paying Party.  Upon payment of any such Apportioned
Obligation or Personal Property Transfer Tax, the paying Party shall present a
statement to the non-paying Party setting forth the amount of reimbursement to
which the paying Party is entitled, together with such supporting documentation
or information as is reasonably necessary to calculate the amount to be
reimbursed.  The non-paying Party shall make such reimbursement promptly but in
no event later than ten (10) days after its receipt of such statement.
 
6.8   Liability for Taxes.
 
(a)   Seller shall be liable for and pay the following, all of which constitute
Taxes payable by Seller for which Buyer is entitled to indemnification pursuant
to Section 7.2 hereof: (i) all Taxes imposed with respect to the Purchased
Assets for any Pre-Closing Tax Period, (ii) all Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which Seller (or any
predecessor thereof) is or was a member on or prior to the Closing Date, and
(iii) all Taxes of any Person (other than Seller) imposed on Seller as a
transferee or successor, by Contract or pursuant to any Law, which Taxes are
attributable to an event or transaction occurring before the Closing Date.
 
(b)   Buyer shall be liable for and pay the following, all of which constitute
Taxes payable by Buyer for which Seller is entitled to indemnification pursuant
to Section 7.3 hereof: (i) except as provided in Section 6.7, all Taxes owed by
Buyer or any of its Affiliates for any period, (ii) all Taxes imposed with
respect to the Purchased Assets for any Post-Closing Tax Period, (iii) all Taxes
of any member of an affiliated, consolidated, combined, or unitary group of
which Buyer (or any predecessor thereof) is or was a member on or after the
Closing Date, and (iv) all Taxes of any Person (other than Buyer) imposed on
Buyer as a transferee or successor, by Contract or pursuant to any Law, which
Taxes are attributable to an event or transaction occurring on or after the
Closing Date.
 

 
- 59 -

--------------------------------------------------------------------------------

 





 
6.9   Receipt and Handling of Funds Following Closing.
 
(a)   Funds Received by Seller or Parent.  On and after the Closing Date, if
Seller, Parent or any of their Affiliates receives or collects any funds on
account of any account receivable, deposit or other current asset included in
the Purchased Assets, Seller or Parent shall remit such funds to Buyer within
ten (10) Business Days after its receipt thereof.  Any such funds not delivered
to Buyer within such time period shall bear interest at the rate of ten percent
(10%) per annum until paid.
 
(b)   Funds Received by Buyer from Excluded Assets.  On and after the Closing
Date, if Buyer or any of its Affiliates receives or collects any funds on
account of any Excluded Asset, Buyer shall remit any such funds to Seller within
ten (10) Business Days after Buyer’s receipt thereof.  Any such funds not
delivered to Buyer within such time period shall bear interest at the rate of
ten percent (10%) per annum until paid.
 
6.10   Bulk Sales Laws.  The Parties hereby waive compliance with the provisions
of any bulk sales, bulk transfer or similar Laws of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Purchased
Assets to Buyer, it being understood that any Liabilities arising out of the
failure of Seller to comply with the requirements and provisions of any bulk
sales, bulk transfer or similar Laws of any jurisdiction shall be treated as
Retained Liabilities.
 
6.11   Parent Guaranty.  Subject to the provisions of this Section 6.11, Parent
hereby irrevocably, absolutely and unconditionally guarantees (a) the full and
punctual payment of any amount due and payable by Seller under this Agreement
and under each other Transaction Document to which Seller is a party, and (b)
the timely satisfaction and performance of all of Seller’s covenants, agreements
and obligations contained in this Agreement and each other Transaction Document
to which Seller is a party.  Upon any failure by Seller to pay punctually or
credit to the applicable Person any such amount referred to in the foregoing
clause (a), Parent shall, forthwith upon written demand of Buyer, pay the amount
not so paid; provided however that any and all defenses or counterclaims
available to Seller, including under this Agreement, any other Transaction
Document or applicable Law, shall also be available to Parent.  Subject to the
immediately preceding sentence, the obligations of Parent under this Section
6.11 shall be unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged or otherwise affected by (i)
any extension, renewal, settlement, compromise, waiver or release in respect of
any obligation of Seller, by operation of Law or otherwise, unless and to the
extent Buyer consents to any such extension, renewal, settlement, compromise,
waiver or release, (ii) any modification or amendment of or supplement to this
Agreement or any Transaction Document to which Seller is a Party, (iii) any
change in the corporate existence, structure or ownership of Seller, or any
insolvency, bankruptcy, reorganization or other similar Proceeding affecting
Seller or its assets or any resulting release or discharge of any obligation of
Seller, or (iv) the existence of any claim, set-off or other right which Parent
may have at any time against Seller; provided, that nothing herein shall prevent
the assertion of any such claim by separate suit or compulsory
counterclaim.  Upon making any payment under this Section 6.11 with respect to
Seller, Parent shall be subrogated to the rights of the payee against Seller
with respect to such payment.  Parent hereby expressly waives all (A)
presentments, (B) demands for payment or performance, (C) diligence, (D) demands
of protest, dishonor, or reliance hereon, and (E) protests of nonpayment.
 

 
- 60 -

--------------------------------------------------------------------------------

 





 
6.12   Warranty Claims.
 
(a)   Seller and Parent acknowledge and agree that any Liabilities in respect of
customer warranty claims, including costs of repair and/or replacement of
products or services designed, manufactured, marketed, produced, sold or
distributed by Seller prior to the Closing Date under Seller’s express
warranties and any implied warranties are Retained Liabilities.  Notwithstanding
the foregoing, following the Closing, Buyer shall process and service all claims
validly made under any express or implied warranty of Seller (the “Warranty
Claims”), including repairing, reworking or replacing any covered product under
any such Warranty Claim, in a reasonable manner consistent with past practice
and in accordance with the applicable warranty, and, subject to the other
provisions of this Section 6.12(a), Seller shall reimburse Buyer for the
Warranty Costs incurred by Buyer or any of its Affiliates in the handling of
such Warranty Claims, subject to a reasonable time for Seller to review such
request for reimbursement.  For purposes of this Section 6.12(a), “Warranty
Costs” means the reasonable costs actually incurred by Buyer or any of its
Affiliates in fulfilling Buyer’s obligations under this Section 6.12(a),
including a reasonable application of overhead costs.
 
(b)   In order to obtain reimbursement from Seller of any Warranty Costs, Buyer
must deliver to Seller a written report (a “Warranty Report”) of such Warranty
Costs and the related Warranty Claims.  Buyer may deliver Warranty Reports to
Seller as frequently as Buyer may elect, but not more than once per calendar
month.  Each Warranty Report shall disclose for each Warranty Claim reported
therein, to the extent that such information is known to Buyer, (i) the name of
the Person making the Warranty Claim, (ii) a description of the product or
service that is the subject of the Warranty Claim and the number of product
units affected, (iii) the date of the claiming Person’s purchase of such product
or the date of completion of the service in question (for purposes of confirming
that such product or service was within the applicable warranty period when the
Warranty Claim was made), (iv) a description of the defect in respect of which
the Warranty Claim was made, (v) the action taken by Buyer to resolve such
Warranty Claim (i.e., repair, reworking or replacement of the covered product or
service), and (vi) quantification of the related Warranty Costs.  Buyer shall
cooperate reasonably and promptly with any reasonable request by Seller or
Parent for additional information on any Warranty Claim and Buyer’s handling
thereof so as to allow Seller or Parent to verify the validity of such claim and
Buyer’s grounds for reimbursement.  Subject to Buyer’s compliance with the
foregoing provisions of this Section 6.12, Seller shall pay to Buyer the
Warranty Costs requested in any Warranty Report within ten (10) Business Days
after Seller’s receipt of such Warranty Report.
 

 
- 61 -

--------------------------------------------------------------------------------

 





 
6.13   Further Assurances; Non-Assignable Assets.
 
(a)   From time to time after the Closing Date, upon request of any Party and
without further consideration, the Parties shall execute such further documents,
and perform such further acts, as may be necessary to further and give effect to
the sale, assignment, transfer and conveyance to Buyer of the Purchased Assets
and the assumption by Buyer of the Assumed Liabilities, on the terms and
conditions herein contained, and to otherwise comply with the terms of this
Agreement and to consummate (or consummate more effectively) the transactions
contemplated hereby.  Without limiting the generality of the foregoing, in the
event that any Party makes any unintentional error with respect to the
classification of assets of Seller as Purchased Assets or Excluded Assets, or
the classification of Liabilities of Seller as Assumed Liabilities or Retained
Liabilities, the Parties shall confer in good faith in an attempt to assess and
resolve such asserted error; provided, however, that such obligation to confer
shall not apply to any purported error that is first raised by a Party in
written notice to the other(s) after more than eighteen (18) months from the
Closing Date.
 
(b)   If the assignment of any Purchased Asset requires the consent of any
Person and such consent is not obtained at or prior to the Closing (i) Seller
and Parent will use their commercially reasonable efforts to obtain the written
consent of such other Person to the assignment, (ii) this Agreement will not
constitute an agreement to assign such Purchased Asset until such consent is
obtained, and (iii) at Buyer’s election, (A) Seller will continue to maintain
and/or perform any such Purchased Asset at the direction and for the risk,
liability and benefit of Buyer, but at Buyer’s sole cost, or (B) Buyer may act
as agent and attorney-in-fact for Seller to obtain the benefits thereunder for
Buyer.
 
6.14   Cooperation on Tax Matters.  Seller and Buyer shall reasonably cooperate,
and shall cause their respective Affiliates, officers, employees, agents,
auditors and other Representatives to reasonably cooperate, in preparing and
filing all Tax Returns, and in resolving all disputes and audits with respect to
Taxes.  Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information reasonably relevant to any
audit, litigation, or other Proceeding and making employees available on a
mutually convenient basis (at the requesting Party’s cost) to provide additional
information and explanation of any material provided thereunder.  Seller and
Buyer agree (a) to retain all of their respective books and records with respect
to Tax matters pertinent to Seller relating to any Pre-Closing Tax Period until
expiration of the statute of limitations (and, to the extent notified by Buyer
or Seller, as the case may be, any extension thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Governmental Authority, and (b) to give the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other Party so requests, Buyer or Seller, as the case may
be, shall allow the other Party to take possession of such books and records.
 

 
- 62 -

--------------------------------------------------------------------------------

 





 
6.15   Covenants Regarding Plating Line.  Seller and Parent acknowledge and
agree that any and all Liabilities in respect of the clean-up, repair and/or
decommissioning (including the draining and disposal of chemicals and any
environmental Liabilities related thereto) of the plating line at the Tennessee
II Property (the “Plating Line”), whether such Liabilities arise or occur prior
to, on or following the Closing Date (except any Liability allocated to Buyer
under Section 7.2(e) or other Liability of Buyer under Section 7.3(c)), are
Retained Liabilities.  Notwithstanding the foregoing, the following provisions
shall govern responsibility for maintenance and repair of, and capital
expenditures on, the Plating Line during the term of the Tennessee II Property
Lease:
 
(a)   Buyer shall (i) conduct, at its sole expense, all ordinary course
maintenance and repairs of the Plating Line that are reasonably required in
connection with the operation by Buyer of the Plating Line and are reasonably
consistent with Seller’s past practices, and (ii) be responsible, at is sole
expense, for any repair to the Plating Line required as a result of the
negligence or intentional acts (other than intentional acts that are consistent
with Seller’s ordinary course operation of the Plating Line during the twelve
(12) months immediately preceding the Closing Date) of Buyer (including any
employee, agent, contractor or invitee of Buyer).
 
(b)   Except as set forth in Section 6.15(a) and the following provisions of
this Section 6.15(b), during the term of the Tennessee II Property Lease, Seller
shall be responsible for capital projects and replacement of assets comprising
parts of the Plating Line to the extent required to maintain the Plating Line in
good operating condition with capabilities reasonably consistent with those
existing immediately prior to the Closing Date (“Required Plating Line
Work”).  For further clarity, Seller shall not be responsible for the conduct
of, or payment for, capital projects or replacement of assets that do not
constitute Required Plating Line Work, including capital projects or replacement
of assets that are merely intended to increase efficiency or enhance the
capabilities of the Plating Line.  With respect to any Required Plating Line
Work conducted during the term of the Tennessee II Property Lease:
 
(i)   Seller shall be responsible for payment of the first $400,000 of costs of
such Required Plating Line Work;
 
(ii)   Seller and Buyer shall equally share responsibility for payment of the
next $200,000 of costs of such Required Plating Line Work; and
 
(iii)   Seller shall be responsible for payment of all costs in excess of
$600,000 for such Required Plating Line Work.
 

 
- 63 -

--------------------------------------------------------------------------------

 





 
(c)   Buyer shall account for repair and maintenance expenses and capital
expenditures on the Plating Line, whether or not constituting Required Plating
Line Work, in a manner reasonably consistent with Seller’s ordinary course
practices during the twelve (12) months immediately preceding the Closing Date
and shall provide such accounting details to Seller from time to time promptly
upon Seller’s request therefor.  Buyer shall keep Seller reasonably informed of
anticipated and planned capital expenditures (providing advance written notice
when able) and shall provide Seller with reasonable documentation (including
copies of Third Party invoices or receipts) supporting any claim for expense
reimbursement related to Required Plating Line Work.  In any event, unless the
Required Plating Line Work is the result of an emergency or otherwise required
to end an unanticipated shut-down of the Plating Line, to the extent Buyer
intends to conduct any Required Plating Line Work having a cost expected to
exceed $10,000, Buyer shall provide Seller with at least ten (10) days’ advance
written notice thereof, which Required Plating Line Work shall be subject to
Seller’s approval, not to be unreasonably withheld, conditioned or delayed.  If
an emergency or unanticipated shut-down of the Plating Line results in Required
Plating Line Work having a cost in excess of $10,000, Buyer shall provide Seller
with written notice thereof as soon as reasonably practicable, and Seller (or
Seller and Buyer, as applicable) will be responsible for the payment of such
Required Plating Line Work in accordance with Section 6.15(b).
 
(d)   All upgrades and/or additions made to the Plating Line, whether made or
paid for by Seller or Buyer, and whether or not constituting Required Plating
Line Work, shall form part of the Plating Line and shall at all times remain the
exclusive property of Seller.
 
ARTICLE 7                      
 
INDEMNIFICATION
 
7.1   General.  From and after the Closing, Seller and Buyer shall indemnify
each other as provided in this ARTICLE 7.
 
7.2   Seller’s Indemnification Obligations.  Subject to the provisions of this
ARTICLE 7, following the Closing, Seller shall indemnify and hold harmless Buyer
and its Affiliates, and their respective successors, assigns, shareholders,
members, directors, managers, officers, employees, agents and other
Representatives (collectively, the “Buyer Indemnified Parties”), from and
against all Claims asserted against, resulting to, imposed upon, sustained or
incurred by any Buyer Indemnified Party, directly or indirectly by reason of,
arising out of or resulting from:
 
(a)   any inaccuracy in or breach of any representation and warranty made by
Seller to Buyer in this Agreement or in any Transaction Document, other than the
Tennessee II Property Lease, any of which such inaccuracies or breaches under
the Tennessee II Property Lease shall be dealt with as provided in the Tennessee
II Property Lease;
 

 
- 64 -

--------------------------------------------------------------------------------

 





 
(b)   any nonfulfillment or breach by Seller or Parent of any covenant,
agreement or obligation in this Agreement or in any Transaction Document, other
than the Tennessee II Property Lease, any of which such nonfulfillments or
breaches under the Tennessee II Property Lease shall be dealt with as provided
in the Tennessee II Property Lease and Section 7.2(e);
 
(c)   any Excluded Assets and/or any Retained Liabilities;
 
(d)   any Taxes for which Seller, Parent or any Affiliate thereof is liable,
including as contemplated by Section 6.8(a); and/or
 
(e)   notwithstanding anything in the Tennessee II Property Lease to the
contrary, (i) any Environmental Claim or other Liability whatsoever relating to
any environmental condition existing on the Closing Date at, on or under the
Tennessee II Property in violation of any Environmental Law or Environmental
Permit, or (ii) any Environmental Claim or other Liability whatsoever relating
to any environmental condition arising or occurring after the Closing Date at,
on or under the Tennessee II Property in violation of any Environmental Law or
Environmental Permit as a result of Buyer’s operation of the Plating Line in
substantially the same manner as Seller operated the Plating Line during the
twelve (12) months immediately preceding the Closing Date, including routine
maintenance and repairs for which Buyer is responsible under Section 6.15, and
in compliance with applicable Laws; provided, however, that Seller shall have no
obligation to indemnify the Buyer Indemnified Parties under this Section 7.2(e)
for, and Buyer shall be liable to Seller for, any Environmental Claim or other
Liability relating to any environmental condition to the extent caused by any
negligence or intentional act (other than intentional acts that are consistent
with Seller’s ordinary course operation of the Plating Line during the twelve
(12) months immediately preceding the Closing Date) of Buyer (including any
employee, agent, contractor or invitee of Buyer) or Buyer’s failure to perform
routine maintenance and repairs on the Plating Line for which Buyer is
responsible under Section 6.15.
 
7.3   Buyer’s Indemnification Obligations.  Subject to the provisions of this
ARTICLE 7, following the Closing, Buyer shall indemnify and hold harmless
Seller, Parent and their Affiliates, and their respective successors, assigns,
shareholders, members, directors, managers, officers, employees, agents and
other Representatives (collectively, the “Seller Indemnified Parties”), from and
against all Claims asserted against, resulting to, imposed upon, sustained or
incurred by any Seller Indemnified Party, directly or indirectly by reason of,
arising out of or resulting from:
 
(a)   any inaccuracy in or breach of any representation and warranty made by
Buyer in this Agreement or in any Transaction Document, other than the Tennessee
II Property Lease, any of which such inaccuracies or breaches under the
Tennessee II Property Lease shall be dealt with as provided in the Tennessee II
Property Lease;
 

 
- 65 -

--------------------------------------------------------------------------------

 





 
(b)   any nonfulfillment or breach by Buyer of any covenant, agreement or
obligation in this Agreement or in any Transaction Document, other than the
Tennessee II Property Lease, any of which such nonfulfillments or breaches under
the Tennessee II Property Lease shall be dealt with as provided in the Tennessee
II Property Lease;
 
(c)   any Environmental Claim or other Liability relating to any environmental
condition to the extent caused by any negligence or intentional act (other than
intentional acts that are consistent with Seller’s ordinary course operation of
the Plating Line during the twelve (12) months immediately preceding the Closing
Date) of Buyer (including any employee, agent, contractor or invitee of Buyer)
or Buyer’s failure to perform routine maintenance and repairs on the Plating
Line for which Buyer is responsible under Section 6.15; and/or
 
(d)   any Taxes for which Buyer or any Affiliate thereof is liable, including as
contemplated by Section 6.8(b).
 
7.4   Limitation on Indemnification Obligations.  Seller’s and Buyer’s
respective obligations pursuant to the provisions of Section 7.2 and 7.3 (as
applicable) are subject to the following limitations:
 
(a)   The representations and warranties made by Seller in this Agreement, or in
any Transaction Document to which Seller is a party, and the right of any Buyer
Indemnified Party to make a claim against Seller for Indemnification under
Section 7.2(a) for any breach or inaccuracy thereof, shall terminate on the date
which is eighteen (18) months after the Closing Date unless a written notice of
such claim is delivered to Seller in accordance with the provisions of this
Agreement on or before such date; provided, however, that such time limitation
shall not apply to a breach of any of (i) Section 4.1 (Organization and
Qualification of Seller and Parent), Section 4.2 (Authority of Seller and
Parent), Section 4.3 (No Conflicts), Section 4.6(a) (Title to Assets), or
Section 4.25 (Brokers and Finders), as such representations and warranties shall
survive indefinitely, (ii) Section 4.8 (Taxes) and Section 4.16 (Environmental
Matters), as such representations and warranties shall survive until sixty (60)
days following the expiration of the applicable statutes of limitations in
respect of such matters (after giving effect to any extensions or waivers
thereof), following which no Buyer Indemnified Party may make a claim against
Seller for Indemnification under Section 7.2(a) for any breach or inaccuracy
thereof unless a written notice of such claim has been delivered to Seller in
accordance with the provisions of this Agreement on or before such date, or
(iii) Section 4.12 (Employee Benefits) as such representations and warranties
shall terminate on the third anniversary of the Closing Date.
 

 
- 66 -

--------------------------------------------------------------------------------

 





 
(b)   The Buyer Indemnified Parties shall not be entitled to seek
indemnification under Section 7.2(a) until the aggregate losses which the Buyer
Indemnified Parties would recover under Section 7.2(a), but for this Section
7.4(b), equals $300,000 (the “Claims Threshold Amount”), following which the
Buyer Indemnified Parties shall be entitled to seek indemnification for all of
such Claims, including the Claims Threshold Amount.  The limitation in the
preceding sentence shall not apply to any losses for any breach of any
representation or warranty under Section 4.1 (Organization and Qualification of
Seller and Parent), Section 4.2 (Authority of Seller and Parent), Section 4.3
(No Conflicts), Section 4.6(a) (Title to Assets), Section 4.8 (Taxes), Section
4.12 (Employee Benefits), Section 4.16 (Environmental), or Section 4.25 (Brokers
and Finders).
 
(c)   The Buyer Indemnified Parties shall not be entitled to recover under
Section 7.2(a) to the extent the aggregate losses actually paid by or on behalf
of Seller under Section 7.2(a) to the Buyer Indemnified Parties (or any of them)
exceed ten percent (10%) of the Base Price, as finally adjusted in accordance
with Section 2.6 (the “Indemnification Cap”).  The limitation in the preceding
sentence shall not apply to (and the computation of the limitation in this
Section 7.4(c) shall not take into account) any losses for any breach of any
representation or warranty under Section 4.1 (Organization and Qualification of
Seller and Parent), Section 4.2 (Authority of Seller and Parent), Section 4.3
(No Conflicts), Section 4.6(a) (Title to Assets), Section 4.8 (Taxes),
Section 4.12 (Employee Benefits), Section 4.16 (Environmental), or Section 4.25
(Brokers and Finders), or for any fraudulent or intentional breaches of any
representations or warranties set forth in this Agreement, and such losses shall
not be counted in determining whether the Indemnification Cap has been
exceeded.  Notwithstanding anything to the contrary set forth in this Agreement,
under no circumstances shall Seller be liable to the Indemnified Parties (or any
of them) for indemnification hereunder for any amount in excess of the Purchase
Price (as finally adjusted in accordance with the provisions hereof).
 
(d)   The Buyer Indemnified Parties shall not be entitled to recover under
Section 7.2 to the extent the matter in question has specifically been reserved
for in a line item of the Net Working Capital Amount as determined based on the
Final Closing Balance Sheet or has been dealt with in any Closing Apportionment.
 
(e)   Except as expressly provided in Section 7.2(e) or 7.3(c), an Indemnified
Party shall not be entitled to recover under Section 7.2 or 7.3, as applicable,
with respect to any Environmental Claim related to or arising from any of the
Real Properties, any costs or other losses arising out of such Environmental
Claim to the extent such Environmental Claim or such costs or other losses are
caused, created, aggravated or exacerbated by any negligence or intentional
action of any Indemnified Party or any employee, agent, contractor or invitee
thereof.
 

 
- 67 -

--------------------------------------------------------------------------------

 





 
(f)   The Buyer Indemnified Parties shall not be entitled to recover under
Section 7.2(a) for any losses they are (or would be) able to recover through
administration of Warranty Claims pursuant to Section 6.12.
 
7.5   Losses Net of Tax Benefit.  The amount of Claims with respect to which an
Indemnified Party is to be indemnified pursuant to this ARTICLE 7 initially
shall be determined without regard to any Tax-related benefit.  However, to the
extent that the Indemnified Party actually realizes a Tax benefit with respect
to any payment for Claims made hereunder through a refund of Taxes or a
reduction in the actual amount of Taxes that otherwise would be payable by the
Indemnified Party, other than a Tax refund or Tax reduction that is attributable
to a deduction that provides only a timing benefit (any of which, a “Tax
Benefit”), the Indemnified Party shall pay to the Indemnifying Party the amount
of such Tax Benefit (but not in excess of the indemnification payment or
payments actually received from the Indemnifying Party with respect to such
Claims) at such time or times as and to the extent that the Indemnified Party or
any Affiliate of such Indemnified Party actually realizes such Tax Benefit.  For
this purpose, a Tax Benefit shall be calculated by computing the amount of Taxes
before and after inclusion of any Tax items attributable to such Claims for
which indemnification was made and treating such Tax items as the last items
claimed for any taxable period.  Buyer and Seller agree to provide the other or
its designated Representatives with assistance and such documents and records
reasonably requested by them that are relevant to their ability to determine
when an amount is payable to, or receivable from, the other Party pursuant to
this Section 7.5, including copies of such portions of Tax Returns, estimated
Tax payments, schedules and related supporting documents as are reasonably
necessary, provided that the Party receiving such information and documents
shall, and shall cause each of its Affiliates to, maintain all such information
and documents in confidence, not disclose any such information or documents to
any Person (except as required by applicable Law), and not use any information
or documents for its own benefit or the benefit of any Third Party.  If any
adjustments are made to any Tax Return relating to the Indemnified Party for any
taxable period as a result of or in settlement of any audit or other Proceeding
or as the result of the filing of an amended Tax Return to reflect the
consequences of any determination made in connection with any such audit or
Proceeding and if such adjustment results in any change in the amount of any Tax
Benefit, appropriate payments will be made between the Indemnifying Party and
the Indemnified Party in accordance with the previous sentence to properly
reflect such adjustment amount.
 
7.6   Losses Net of Insurance.  The amount of indemnification that an
Indemnifying Party is required to pay to, for or on behalf of any Indemnified
Party under this ARTICLE 7 shall be reduced, including retroactively, by (but
only to the extent of) any insurance proceeds from a Third Party insurer that
are actually recovered by such Indemnified Party or any of its Affiliates in
respect of the matter giving rise to such indemnification claim, net of (a) any
deductible paid to a Third Party insurer related to such insurance claim and
(b) net of any Tax imposed on such insurance proceeds.
 

 
- 68 -

--------------------------------------------------------------------------------

 





 
7.7   Cooperation. Subject to the provisions of Section 7.8, the Indemnifying
Party shall have the right, at its own expense, to participate in the defense of
any Third Party Claim, and if said right is exercised, the Parties shall
reasonably cooperate in the investigation and defense of said Third Party Claim.
 
7.8   Third Party Claims.
 
(a)   Promptly following the receipt of notice of a Third Party Claim in respect
of which an Indemnified Party intends to assert a claim for indemnification
under this ARTICLE 7, Buyer (in the case of a Buyer Indemnified Party asserting
such claim) or Seller (in the case of a Seller Indemnified Party asserting such
claim) (i) shall give the Indemnifying Party prompt written notice of such Third
Party Claim (including providing a copy thereof), shall provide a reasonable
summary of the facts and circumstances giving rise to such Third Party Claim,
and shall specify in such written notice the specific basis hereunder upon which
the Indemnified Party’s claim for indemnification is asserted, and (ii) shall
tender the defense of such Third Party Claim to the Indemnifying Party.  The
failure of Buyer or Seller (as applicable) to give such prompt written notice of
the Third Party Claim shall not affect the Indemnifying Party’s duties or
obligations under this ARTICLE 7, except to the extent the Indemnifying Party is
prejudiced thereby.
 
(b)   Except as herein provided, the Indemnified Party shall not, and the
Indemnifying Party shall, have the right (but not the obligation) to, contest,
defend, litigate or settle such Third Party Claim.  If the defense of a Third
Party Claim is tendered to the Indemnifying Party and within twenty-one (21)
days thereafter the Indemnifying Party accepts such tender by written notice to
the Indemnified Party, then upon acceptance of such tender, the Indemnifying
Party shall have exclusive control over the investigation, defense, litigation
and any settlement of such Third Party Claim; provided, however, that the
Indemnified Party shall have the right to be represented by counsel of its
choosing at its own expense (which expense shall not be included in any
indemnifiable losses) in any such investigation, defense, litigation or
settlement conducted by the Indemnifying Party.  The Indemnifying Party shall
lose its right to contest, defend, litigate and/or settle the Third Party Claim
if it shall fail to reasonably and diligently contest, defend, litigate and/or
settle such Third Party Claim.  All expenses (including attorneys’ fees)
incurred by the Indemnifying Party in connection with the foregoing shall be
paid by the Indemnifying Party.  If an Indemnified Party is entitled to
indemnification against a Third Party Claim, and the Indemnifying Party fails to
timely accept a tender of the defense of a Third Party Claim pursuant to this
Section 7.8(b), or if, in accordance with the foregoing, the Indemnifying Party
shall lose its right to contest, defend, litigate or settle such Third Party
Claim, the Indemnified Party shall have the right, without prejudice to its
right of indemnification hereunder, in its discretion exercised in reasonable,
good faith and upon the advice of counsel, to defend and litigate such Third
Party Claim, and may settle such Third Party Claim, either before or after the
initiation of litigation, at such time and upon such terms as the Indemnified
Party deems fair and reasonable; provided, however, that at least ten (10) days
prior to any such settlement being entered into, written notice of such
settlement, including the material terms thereof, is given to the Indemnifying
Party.  If, pursuant to the preceding sentence, the Indemnified Party so
contests, defends, litigates or settles a Third Party Claim for which it is
entitled to indemnification hereunder, the Indemnified Party shall be reimbursed
by the Indemnifying Party for the reasonable attorneys’ fees and other expenses
of contesting, defending, litigating and settling the Third Party Claim.
 

 
- 69 -

--------------------------------------------------------------------------------

 





 
(c)   Notwithstanding anything contained in this Section 7.8 to the contrary, an
Indemnifying Party shall not be entitled to assume any defense of a Third Party
Claim hereunder if (i) the claim for indemnification is with respect to a
criminal Proceeding, action, indictment, allegation or investigation, or (ii)
the Indemnified Party has been advised by counsel that a reasonable likelihood
exists of a conflict of interest between the Indemnifying Party and the
Indemnified Party with respect to such Third Party Claim.
 
(d)   Notwithstanding anything to the contrary in this ARTICLE 7, (i) if there
is a reasonable probability that any Third Party Claim may materially and
adversely affect the Indemnified Party other than as a result of money damages
or other money payments, including where equitable relief is sought or where the
Third Party Claim involves a material customer or material supplier of the
Indemnified Party, then the Indemnified Party shall have the right to undertake
and control the defense, compromise and/or settlement of such Third Party Claim,
subject to the Indemnified Party’s obligation to reasonably, diligently and in
good faith contest, defend, litigate or settle such Third Party Claim, and
(ii) the Indemnifying Party shall not settle or compromise, or consent to the
entry of judgment with respect to, any Third Party Claim without the prior
written consent of the Indemnified Party.
 
7.9   Other Indemnification Matters.
 
(a)   Amounts paid by Seller for indemnification under this ARTICLE 7 shall be
deemed to be an adjustment to the Base Price.
 
(b)   For purposes only of calculating the dollar value of any Claims under
Section 7.2 or 7.3 arising, directly or indirectly, from or in connection with a
breach of a representation, warranty, covenant or agreement herein or in any
other Transaction Document (but not for purposes of determining whether a breach
of any such representation, warranty, covenant or agreement has occurred), all
references to “material,” “materiality,” “in all material respects,” or similar
phrases or qualifiers contained in such representations, warranties covenants
and agreements shall be disregarded.
 
(c)   Except as set forth in Section 7.4, the covenants and agreements of
Seller, Parent and Buyer contained herein shall survive the Closing without
limitation as to time or any other limitation, unless the covenant or agreement
specifies a term, in which case an Indemnified Party shall be entitled to
recover so long as a claim has been asserted by written notice on or prior to a
date that is sixty (60) days following the end of such specified term.
 

 
- 70 -

--------------------------------------------------------------------------------

 





 
7.10   Indemnification Exclusive Remedy.  Except as specifically set forth in
this Agreement, indemnification pursuant to the provisions of this ARTICLE 7
shall be the sole and exclusive remedy of the Parties relating to any breach of
any representation or warranty or other Claim arising out of or relating to this
Agreement and/or the transactions contemplated hereby.  Subject to the last
sentence of this Section 7.10, Buyer (for itself and on behalf of the other
Buyer Indemnified Parties), hereby waives to the fullest extent permitted under
applicable Law, and agrees not to assert in any Proceeding of any kind, any and
all rights, Claims and causes of action for contribution or other rights of
recovery, including any such Claim arising under CERCLA or any equivalent state
or local Laws that they may now or hereafter have with respect to environmental
matters, other than claims for indemnification asserted as permitted by and in
accordance with the provisions set forth in this Agreement.  Notwithstanding
anything contained herein to the contrary, the Parties agree that nothing
contained herein shall preclude any Party from seeking any remedy (without
limitation) based upon (a) intentional misconduct in respect of any breach of
any representation, warranty, covenant or agreement set forth in this Agreement,
(b) equitable remedies consisting of specific performance or injunctive relief
in respect of any breach of any covenant or agreement to be performed after
Closing, or (c) fraud.
 
ARTICLE 8                      
 
MISCELLANEOUS
 
8.1   Notices.  All notices and other communications required or permitted by
this Agreement shall be in writing and shall be effective, and any applicable
time period shall commence, when (a) delivered to the following address by hand
or by a nationally recognized overnight courier service (costs prepaid)
addressed to the following address or (b) transmitted electronically to the
following facsimile numbers (with confirmation of transmission) and marked to
the attention of the Person (by name or title) designated below (or to such
other address, facsimile number or Person as a Party may designate by notice to
the other Parties):
 
(a)   If to Seller:
 
Imperial Group, L.P.
c/o Accuride Corporation
7140 Office Circle
Evansville, Indiana 47715
Attention:  General Counsel
Tel:  (812) 962-5068
Fax:  (812) 962-5470
 

 
- 71 -

--------------------------------------------------------------------------------

 





 
with a copy (which shall not constitute notice to Seller) to:
 
Snell & Wilmer L.L.P.
One Arizona Center
400 E. Van Buren
Phoenix, Arizona 85004
Attention:  Garth D. Stevens
Tel:  (602) 382-6313
Fax:  (602) 382-6070
 
(b)   If to Parent:
 
Accuride Corporation
7140 Office Circle
Evansville, Indiana 47715
Attention:  General Counsel
Tel:  (812) 962-5068
Fax:  (812) 962-5470
 
with a copy (which shall not constitute notice to Parent) to:
 
Snell & Wilmer L.L.P.
One Arizona Center
400 E. Van Buren
Phoenix, Arizona 85004
Attention:  Garth D. Stevens
Tel:  (602) 382-6313
Fax:  (602) 382-6070
 
(c)   If to Buyer:
 
Imperial Group Manufacturing, Inc.
c/o Wynnchurch Capital, Ltd.
6250 N. River Road
Suite 10-100
Rosemont, IL 60018
Attention:  Brian Crumbaugh
Tel:  (847) 604-6100
Fax:  (847) 604-6105
 

 
- 72 -

--------------------------------------------------------------------------------

 





 
with a copy (which shall not constitute notice to Buyer) to:
 
Lindquist & Vennum LLP
Attention Peter V. Michaud
4200 IDS Center
80 S. 8th Street
Minneapolis, MN  55402
Tel: (612) 371-2477
Fax: (612) 371-3207
 
or to such other respective addresses or addressees as may be designated by
notice given in accordance with the provisions of this Section 8.1.
 
8.2   Transaction Expenses.  Buyer shall pay its own, and Parent and Seller
shall pay their own fees and expenses incurred in connection with, relating to
or arising out of the negotiation, preparation, execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, including
financial advisors’, attorneys’, accountants’ and other professional fees and
expenses.
 
8.3   Entire Agreement.  This Agreement, the Cover Letter and the Transaction
Documents collectively constitute the entire agreement among the Parties with
respect to the subject matter hereof and thereof, and supersede and replace all
prior and contemporaneous agreements, instruments, communications,
understandings and representations, written or oral, among the Parties or any of
their Affiliates or Representatives, with respect to the subject matter hereof
and thereof, including the letter of intent executed by Parent, Seller and
Wynnchurch Capital, Ltd. on behalf of Buyer on January 2, 2013.
 
8.4   Non-Waiver.  The failure in any one or more instances of a Party to insist
upon performance of any of the terms, covenants or conditions of this Agreement,
to exercise any right or privilege in this Agreement conferred, or the waiver by
said Party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred.  No waiver shall be effective unless it is in writing and signed by an
authorized Representative of the waiving Party, and then only to the extent
stated in such writing.
 
8.5   Counterparts and Electronic Signatures.  The Parties may execute this
Agreement in two or more counterparts (no one of which need contain the
signatures of all Parties), each of which will be an original and all of which
together will constitute one and the same instrument.  The Parties may deliver
an executed copy of this Agreement (and an executed copy of any of the
Transaction Documents contemplated by this Agreement) by facsimile or other
electronic transmission to the other Party, and such delivery will have the same
force and effect as any other delivery of a manually signed copy of this
Agreement (or such other Transaction Document).
 

 
- 73 -

--------------------------------------------------------------------------------

 





 
8.6   Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and this Agreement shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Parties under this Agreement.
 
8.7   Binding Effect; Benefit.  This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective successors and permitted
assigns.  Nothing in this Agreement, express or implied, shall confer on any
Person other than the Parties, and their respective successors and permitted
assigns, any rights, remedies, obligations or Liabilities under or by reason of
this Agreement, including third party beneficiary rights, except that the
Indemnified Parties that are not Parties shall be third party beneficiaries of
ARTICLE 7 and any related provision of this Agreement.
 
8.8   Assignability.  Except as set forth herein, this Agreement shall not be
assignable by any Party except with the prior written consent of the other
Parties; provided that Buyer may assign all of its rights and obligations under
this Agreement (a) to one or more of its Affiliates; (b) for collateral security
purposes to any lender providing financing to Buyer or any of its Affiliates and
any such lender may exercise all of the rights and remedies of Buyer hereunder;
and (c) to any subsequent purchaser of Buyer (whether any such sale is
structured as a sale of equity, a sale of assets, a merger or otherwise),
provided such subsequent purchaser agrees in writing to be bound by and perform
the obligations of Buyer under Section 2.10.  No assignment shall relieve the
assigning Party of any of its obligations hereunder.
 
8.9   Applicable Law.  This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal Laws of the State of Delaware applicable to contracts
made in that State (without regard to conflicts of laws principles that would
require the application of any other law).
 
8.10   Waiver of Trial by Jury.  Each of the Parties waives the right to a jury
trial in connection with any Proceeding seeking enforcement of such Party’s
rights under this Agreement or in any way connected with or related or
incidental to the dealings of the Parties in respect of this Agreement or any of
the transactions related hereto, in each case, whether or existing or hereafter
arising, and whether in contract, tort, equity or otherwise.
 
8.11   Consent to Jurisdiction.  Seller and Buyer each agree to the exclusive
jurisdiction of any state or federal court situated in the State of Delaware, in
the County of New Castle, with respect to any claim or cause of action arising
under or relating to this Agreement, and waives personal service of any and all
process upon it, and consents that all services of process be made by registered
or certified mail, return receipt requested, directed to it at its address as
set forth in Section 8.1, and service so made shall be treated as completed when
received.  Seller and Buyer each waive any objection based on forum non
conveniens and waive any objection to venue of any action instituted
hereunder.  Nothing in this paragraph shall affect the right of Seller, Parent
or Buyer to serve legal process in any other manner permitted by applicable Law.
 

 
- 74 -

--------------------------------------------------------------------------------

 





 
8.12   Amendments.  This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of Seller,
Parent and Buyer.
 
8.13   Dates and Times.  Dates and times set forth in this Agreement for the
performance of the Parties’ respective obligations hereunder or for the exercise
of their rights hereunder shall be strictly construed, time being of the essence
of this Agreement.  All provisions in this Agreement which specify or provide a
method to compute a number of days for the performance, delivery, completion or
observance by either Party of any action, covenant, agreement, obligation or
notice hereunder shall mean and refer to calendar days, unless otherwise
expressly provided.  Except as expressly provided herein, the time for
performance of any obligation or taking any action under this Agreement shall be
deemed to expire at 5:00 p.m. (Central Standard Time) on the last day of the
applicable time period provided for herein.  If the date specified or computed
under this Agreement for the performance, delivery, completion or observance of
a covenant, agreement, obligation or notice by either Party, or for the
occurrence of any event provided for herein, is a day other than a Business Day,
then the date for such performance, delivery, completion, observance or
occurrence shall automatically be extended to the next Business Day following
such date.
 
8.14   Joint Preparation.  This Agreement and each agreement or instrument
entered into by the Parties pursuant to the provisions hereof shall be
considered for all purposes as having been prepared through the joint efforts of
the Parties.  No presumption shall apply in favor of any Party in the
interpretation of this Agreement or any such other agreement or instrument or in
the resolution of any ambiguity of any provision hereof or thereof based on the
preparation, substitution, submission or other event of negotiation, drafting or
execution hereof or thereof.
 
[Remainder of Page Left Blank]
[Signature Page Follows]
 

 
- 75 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement on
the date first above written.
 
Seller:
IMPERIAL GROUP, L.P., a Delaware limited partnership
By: Imperial Group Holding Corp. - 1, a
Delaware corporation
Its: General Partner
By: /s/ Stephen A. Martin
Name: Stephen A. Martin
Its: Secretary of General Partner
 
Parent:
ACCURIDE CORPORATION, a Delaware corporation
By: /s/ Stephen A. Martin
Name: Stephen A. Martin
Its: Secretary
 
Buyer:
IMPERIAL GROUP MANUFACTURING, INC., a Delaware corporation
By: /s/ Brian Crumbaugh
Name: Brian Crumbaugh
Its: Vice President







[Signature Page to Asset Purchase Agreement]
 
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------